Exhibit 10.17

ConfidentialExecution Copy

 

Certain confidential information contained in this document, marked by [***],
has been omitted because it is both not material and would be competitively
harmful if publicly disclosed.

 

 

 

 

 

 

AMENDED AND RESTATED

DISCOVERY COLLABORATION AND LICENSE AGREEMENT

between

Harpoon therapeutics, inc.

and

ABBVIE BIOTECHNOLOGY LTD.

Dated as of 20 November, 2019




 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS1

 

ARTICLE 2

TARGET NOMINATION [***]22

 

 

2.1

Target Nomination22

 

 

2.2

[***]25

 

 

2.3

[***]25

 

 

2.4

Effect of [***] or [***]26

 

ARTICLE 3

COLLABORATION MANAGEMENT26

 

 

3.1

Joint Research Committee26

 

 

3.2

General Provisions Applicable to the JRC27

 

 

3.3

Interactions Between a Committee and Internal Teams29

 

 

3.4

Working Groups29

 

 

3.5

Expenses29

 

ARTICLE 4

DEVELOPMENT AND REGULATORY29

 

 

4.1

Sequence Delivery29

 

 

4.2

Creation of Discovery Constructs30

 

 

4.3

Development of Discovery Constructs and Licensed Products31

 

 

4.4

Supply of Technology for Development Purposes32

 

 

4.5

Expenses and Invoicing33

 

 

4.6

Subcontracting33

 

 

4.7

Regulatory Matters33

 

ARTICLE 5

COMMERCIALIZATION35

 

 

5.1

In General35

 

 

5.2

Commercialization Diligence35

 

 

5.3

Booking of Sales; Distribution35

 

 

5.4

Product Trademarks36

 

 

5.5

Commercial Supply of Discovery Constructs or Licensed Products36

 

ARTICLE 6

GRANT OF RIGHTS36

 

 

6.1

Grants to AbbVie36

 

 

6.2

Grants to Harpoon37

 

 

6.3

Sublicenses38

 

 

6.4

Distributorships38


 

 

--------------------------------------------------------------------------------

 

 

6.5

Co-Promotion Rights38

 

 

6.6

Retention of Rights38

 

 

6.7

Confirmatory Patent License39

 

 

6.8

Exclusivity with Respect to the Territory39

 

 

6.9

In-License Agreements40

 

ARTICLE 7

PAYMENTS AND RECORDS40

 

 

7.1

Upfront Payment40

 

 

7.2

Development Milestones41

 

 

7.3

Regulatory Milestones42

 

 

7.4

Commercialization Milestones42

 

 

7.5

Sales-Based Milestones43

 

 

7.6

Royalties44

 

 

7.7

Royalty Payments and Reports46

 

 

7.8

Mode of Payment; Offsets46

 

 

7.9

Withholding Taxes46

 

 

7.10

Indirect Taxes47

 

 

7.11

Interest on Late Payments47

 

 

7.12

Audit48

 

 

7.13

Audit Dispute48

 

 

7.14

Confidentiality48

 

 

7.15

[***]48

 

 

7.16

No Other Compensation49

 

ARTICLE 8

INTELLECTUAL PROPERTY49

 

 

8.1

Ownership of Intellectual Property49

 

 

8.2

Maintenance and Prosecution of Patents50

 

 

8.3

Enforcement of Patents54

 

 

8.4

Infringement Claims by Third Parties56

 

 

8.5

Invalidity or Unenforceability Defenses or Actions57

 

 

8.6

Third Party Licenses58

 

 

8.7

Product Trademarks58

 

 

8.8

Inventor’s Remuneration59


 

- iii -

 

--------------------------------------------------------------------------------

 

 

8.9

Common Interest59

 

ARTICLE 9

PHARMACOVIGILANCE AND SAFETY59

 

 

9.1

Pharmacovigilance59

 

 

9.2

Global Safety Database59

 

ARTICLE 10

Confidentiality AND Non-Disclosure60

 

 

10.1

Product Information60

 

 

10.2

Confidentiality Obligations60

 

 

10.3

Permitted Disclosures61

 

 

10.4

Use of Name63

 

 

10.5

Public Announcements63

 

 

10.6

Publications63

 

 

10.7

Return of Confidential Information63

 

 

10.8

Survival64

 

ARTICLE 11

REPRESENTATIONS AND Warranties64

 

 

11.1

Mutual Representations and Warranties64

 

 

11.2

Additional Representations and Warranties of Harpoon65

 

 

11.3

Additional Representations and Warranties of AbbVie68

 

 

11.4

Covenants of Harpoon69

 

 

11.5

Covenants of AbbVie70

 

 

11.6

DISCLAIMER OF WARRANTIES70

 

ARTICLE 12

Indemnity70

 

 

12.1

Indemnification of Harpoon70

 

 

12.2

Indemnification of AbbVie70

 

 

12.3

Notice of Claim71

 

 

12.4

Control of Defense71

 

 

12.5

Special, Indirect, and Other Losses73

 

 

12.6

Insurance73

 

ARTICLE 13

TERM AND TERMINATION74

 

 

13.1

Term74

 

 

13.2

Termination for Material Breach74

 

 

13.3

Additional Termination Rights by AbbVie75


 

- iv -

 

--------------------------------------------------------------------------------

 

 

13.4

Termination for Insolvency75

 

 

13.5

Rights in Bankruptcy76

 

 

13.6

Termination in Entirety76

 

 

13.7

Termination of Terminated Territory77

 

 

13.8

Termination of Accepted Target77

 

 

13.9

Remedies78

 

 

13.10

Accrued Rights; Surviving Obligations78

 

ARTICLE 14

Miscellaneous79

 

 

14.1

Force Majeure79

 

 

14.2

Change in Control of Harpoon80

 

 

14.3

Export Control80

 

 

14.4

Assignment81

 

 

14.5

Severability81

 

 

14.6

Governing Law, Jurisdiction and Service81

 

 

14.7

Dispute Resolution82

 

 

14.8

Notices83

 

 

14.9

Entire Agreement; Amendments84

 

 

14.10

English Language84

 

 

14.11

Equitable Relief84

 

 

14.12

Waiver and Non-Exclusion of Remedies85

 

 

14.13

No Benefit to Third Parties85

 

 

14.14

Further Assurance85

 

 

14.15

Relationship of the Parties85

 

 

14.16

Performance by Affiliates85

 

 

14.17

Counterparts; Facsimile Execution85

 

 

14.18

References86

 

 

14.19

Schedules86

 

 

14.20

Construction86

 

 

 

SCHEDULES

 

Schedule 1.8[***]


- v -

 

--------------------------------------------------------------------------------

 

 

 

Schedule 1.55Discovery Construct Success Criteria

Schedule 1.57Discovery Research Plan for TCR Sequences;

Discovery Research Plan for Discovery Antibody Sequences

Schedule 2.1.3Unavailable Targets as of the Amended Effective Date

Schedule 4.6Pre-Approved Third Party Providers

Schedule 11.2.1Existing Patents

Schedule 14.7.3Arbitration

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

DISCOVERY COLLABORATION AND LICENSE AGREEMENT

This Amended and Restated Discovery Collaboration and License Agreement (the
“Agreement”) is made and entered into effective as of 20 November, 2019 (the
“Amended Effective Date”) by and between Harpoon Therapeutics, Inc., a Delaware
corporation (“Harpoon”), and AbbVie Biotechnology Ltd., a Bermuda corporation
(“AbbVie”).  Harpoon and AbbVie are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”  

Recitals

WHEREAS, AbbVie and Harpoon entered into that certain Discovery Collaboration
and License Agreement (the “Original Agreement”) effective as of October 10,
2017 (the “Effective Date”), under which Harpoon granted a license to AbbVie
under certain intellectual property rights with respect to the development of
T-Cell Receptor Constructs (as defined therein) to develop and commercialize
Licensed Products (as defined therein);

WHEREAS, the Original Agreement was amended by that certain First Amendment to
the Discovery Collaboration and License Agreement effective as of April 3, 2019;
and

WHEREAS, the Parties now desire to amend and restate the Original Agreement, as
amended, to, among other things, (a) increase the number of additional targets
which AbbVie has the right to nominate under the Agreement and (b) expand the
scope of the Agreement to cover Antibody Constructs, in each case, in accordance
with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

ARTICLE 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1“AbbVie” has the meaning set forth in the preamble hereto.  

1.2“AbbVie Background Know-How” means all Information that is (a) not generally
known, (b) developed or invented as a result of performing activities outside
the scope of this Agreement, and (c) either (i) Controlled by AbbVie or any of
its Affiliates on the Effective Date or during the Term and reasonably necessary
or useful for the Development, Manufacture, or Commercialization of a Discovery
T-Cell Receptor, Discovery T-Cell Receptor Construct or a Licensed Product
containing or comprising a Discovery T-Cell Receptor Construct or (ii)
Controlled by AbbVie or any of its Affiliates on the Amended Effective Date or
thereafter during the Term and reasonably necessary or useful for the
Development, Manufacture, or Commercialization of a Discovery Antibody,
Discovery Antibody Construct or a Licensed Product containing or comprising a
Discovery Antibody Construct.  For clarity, AbbVie Background Know-How includes
such Information Controlled by AbbVie that is related to (1) a Discovery T-



 

--------------------------------------------------------------------------------

 

Cell Receptor existing prior to the Effective Date or developed or invented
thereafter as a result of performing activities outside the scope of the
activities contemplated by this Agreement or (2) a Discovery Antibody existing
prior to the Amended Effective Date or developed or invented thereafter as a
result of performing activities outside the scope of the activities contemplated
by this Agreement and in each case (clauses (1) and (2)) shall exclude such
Information Controlled by AbbVie that is related to TriTAC Constructs.

1.3“AbbVie Background Patents” means all Patents that (a) (i) are Controlled by
AbbVie or any of its Affiliates on the Effective Date or during the Term and
(ii) claim or cover AbbVie Background Know-How covered by clause (c)(i) of
Section 1.2 or (b) (i) are Controlled by AbbVie or any of its Affiliates on the
Amended Effective Date or thereafter during the Term and (ii) claim or cover
AbbVie Background Know-How covered by clause (c)(ii) of Section 1.2.

1.4“AbbVie In-License Agreement” means any agreement entered into during the
Term between AbbVie and a Third Party under which payments by AbbVie or its
Affiliates are required to Exploit any Discovery Construct or Licensed Product,
including any agreement entered into pursuant to Section 8.6, as such agreements
may be amended from time-to-time, but excluding any agreement granting or
assigning any rights with respect to [***] or any [***] AbbVie or its Affiliates
or Sublicensees.

1.5“AbbVie Indemnitees” has the meaning set forth in Section 12.2.

1.6“AbbVie Program Know-How” means all Program Know-How to the extent (a)
specifically related to (i) a Discovery T-Cell Receptor, (ii) a Discovery
Antibody or (iii) an Accepted Target (including [***]), or (b) conceived,
discovered, developed or otherwise made solely by or on behalf of AbbVie or its
Affiliates except to the extent included in Sections 1.83(a) or 1.130.

1.7“AbbVie Program Patents” means Program Patents that claim or cover AbbVie
Program Know-How.

1.8[***] means the [***] set forth on [***].

1.9“AbbVie Withholding Tax Action” has the meaning set forth in Section 7.9.2.

1.10“Acceptance” means, with respect to a Drug Approval Application, receipt of
written notice from the applicable Regulatory Authority indicating that such
Drug Approval Application has been accepted for filing and further review.

1.11“Accepted Target” has the meaning set forth in Section 2.1.5.

1.12“Accepted Target Deliverables” has the meaning set forth in Section 4.2.


- 2 –

--------------------------------------------------------------------------------

 

1.13“Accounting Standards” means, with respect to a Party, that such Party shall
maintain records and books of accounts in accordance with United States
Generally Accepted Accounting Principles.

1.14“Acquisition” means, with respect to a Party, a merger, acquisition (whether
of all of the stock or all or substantially all of the assets of a Person or any
operating or business division of a Person) or similar transaction by or with
the Party, other than a Change in Control of the Party.

1.15“Adverse Ruling” has the meaning set forth in Section 13.2.1.

1.16“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with such Party.  For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” means (a) the possession, directly or indirectly, of the
power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise; or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a Person (or, with respect to a limited partnership or
other similar entity, its general partner or controlling entity).  The Parties
acknowledge that in the case of certain entities organized under the laws of
certain countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management or policies of such entity.

1.17“Agreement” has the meaning set forth in the preamble hereto.

1.18“Alliance Manager” has the meaning set forth in Section 3.2.5.

1.19“Amended Effective Date” means the effective date of this Agreement as set
forth in the preamble hereto.

1.20“Antibody” means an immunoglobulin molecule [***].

1.21“Antibody Construct” means a TriTAC Construct [***].  

1.22“Antibody Discovery Research Plan” has the meaning set forth in Section
1.57.2.

1.23“Antibody Sequence Information” has the meaning set forth in Section 4.1.

1.24“Applicable Law” means federal, state, local, national and supra-national
laws, statutes, rules, and regulations, including any rules, regulations,
guidelines, or other requirements of the Regulatory Authorities, major national
securities exchanges or major securities listing



- 3 –

--------------------------------------------------------------------------------

 

organizations, that may be in effect from time to time during the Term and
applicable to a particular activity or country or other jurisdiction hereunder.

1.25“Audit Expert” has the meaning set forth in Section 7.13.

1.26“Bankruptcy Code” has the meaning set forth in Section 13.5.1.

1.27“Binds” means, with respect to a first moiety that binds to a second moiety,
having a binding affinity between the first moiety and second moiety that is
[***].  

1.28“Biosimilar Application” has the meaning set forth in Section 8.3.3.

1.29“Biosimilar Competition” has the meaning set forth in Section 7.6.3.

1.30“Biosimilar Product” means, with respect to a particular Discovery Construct
or Licensed Product in a particular country, a biologic product that is
substantially similar to or interchangeable with such Discovery Construct or
Licensed Product and any related formulations thereof, so as to permit the
biosimilar applicant to rely for approval by the applicable Regulatory Authority
on such Discovery Construct or Licensed Product as the reference product, or
otherwise reference such Discovery Construct or Licensed Product for approval by
the applicable Regulatory Authority. A Licensed Product licensed, marketed,
sold, manufactured or produced by AbbVie or its Affiliates or Sublicensees will
not constitute a Biosimilar Product.

1.31“BLA” has the meaning set forth in the definition of “Drug Approval
Application.”

1.32“Board of Directors” has the meaning set forth in the definition of “Change
in Control.”

1.33“Breaching Party” has the meaning set forth in Section 13.2.1.

1.34“Business Day” means a day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

1.35“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term shall commence on the Effective Date and end on the
day immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.

1.36“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on January 1 of the year in which the Term ends
and end on the last day of the Term.

1.37“Change in Control” with respect to a Party, shall be deemed to have
occurred if any of the following occurs after the Effective Date:


- 4 –

--------------------------------------------------------------------------------

 

1.37.1any “person” or “group” (as such terms are defined below) (a) is or
becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares of capital stock or other interests (including partnership interests) of
such Party then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of the directors,
managers or similar supervisory positions (“Voting Stock”) of such Party
representing fifty percent (50%) or more of the total voting power of all
outstanding classes of Voting Stock of such Party or (b) has the power, directly
or indirectly, to elect a majority of the members of the Party’s board of
directors, or similar governing body (“Board of Directors”), excluding in each
case (clauses (a) and (b)) [***]; or

1.37.2such Party enters into a merger, consolidation or similar transaction with
another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction (a) the members of
the Board of Directors of such Party immediately prior to such transaction
constitute less than a majority of the members of the Board of Directors of such
Party or such surviving Person immediately following such transaction or (b) the
Persons that beneficially owned, directly or indirectly, the shares of Voting
Stock of such Party immediately prior to such transaction cease to beneficially
own, directly or indirectly, shares of Voting Stock of such Party representing
at least a majority of the total voting power of all outstanding classes of
Voting Stock of the surviving Person in substantially the same proportions as
their ownership of Voting Stock of such Party immediately prior to such
transaction; or

1.37.3such Party sells or transfers to any Third Party, in one (1) or more
related transactions, properties or assets representing all or substantially all
of such Party’s assets to which this Agreement relates; or

1.37.4the holders of capital stock of such Party approve a plan or proposal for
the liquidation or dissolution of such Party.  

For the purpose of this definition of Change in Control, (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act; (b) a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the aforesaid
Act; and (c) the terms “beneficially owned” and “beneficially own” shall have
meanings correlative to that of “beneficial owner.”

1.38“Clinical Data” means all Information with respect to any Discovery
Construct or Licensed Product and made, collected, or otherwise generated under
or in connection with Clinical Studies, including any data (including raw data),
reports, and results with respect thereto.

1.39“Clinical Studies” means a First-in-Human Clinical Trial, Non-Pivotal Human
Clinical Trial, Pivotal Human Clinical Trial, and such other tests and studies
in human subjects that are required by Applicable Law, or otherwise recommended
by the Regulatory Authorities, to obtain or maintain Regulatory Approvals for a
Licensed Product for one (1) or more indications, including tests or studies
that are intended to expand the Product Labeling for such Licensed Product with
respect to such indication.


- 5 –

--------------------------------------------------------------------------------

 

1.40“Combination Product” means a Licensed Product that is: (a) sold in the form
of a combination product containing both a Discovery Construct and one (1) or
more independently therapeutically active pharmaceutical or biologic products;
or (b) sold in a form that contains (or is sold bundled with) any (i) diagnostic
product, process, service or therapy or (ii) product, process, service or
therapy that is administered separately from the Licensed Product, in both cases
(clauses (a) and (b)) sold as a unit at a single price and excluding any
Delivery System.

1.41“Commercialization” means any and all activities directed to the preparation
for sale of, offering for sale of, or sale of a Discovery Construct or Licensed
Product, including activities related to marketing, promoting, distributing,
importing and exporting such Discovery Construct or Licensed Product, and
interacting with Regulatory Authorities regarding any of the foregoing.  When
used as a verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization, and “Commercialized” has a corresponding meaning.

1.42“Commercially Reasonable Efforts” means, with respect to the [***].

1.43“Competing Product” means any pharmaceutical or biologic product, process,
service or therapy that Binds to any Accepted Target for any Indication.

1.44“Competitor” means (a) any Person that [***]; and (b) any Person that [***]
with respect to any Competing Product.

1.45“Confidential Information” means any Information provided orally, visually,
in writing or other form by or on behalf of one (1) Party (or an Affiliate or
representative of such Party) to the other Party (or to an Affiliate or
representative of such other Party) in connection with this Agreement, whether
prior to, on, or after the Effective Date, including Information relating to the
terms of this Agreement, the Discovery Construct or any Licensed Product
(including the Regulatory Documentation and regulatory data), any Exploitation
of any Discovery Construct or



- 6 –

--------------------------------------------------------------------------------

 

any Licensed Product, any Novel Target, any know-how with respect thereto
developed by or on behalf of the disclosing Party or its Affiliates, or the
scientific, regulatory or business affairs or other activities of either
Party.  Notwithstanding the foregoing, (a) Joint Program Know-How shall be
deemed to be the Confidential Information of both Parties, and both Parties
shall be deemed to be the receiving Party and the disclosing Party with respect
thereto, and (b) all Regulatory Documentation owned by AbbVie pursuant to
Section 4.7.1 shall be deemed to be the Confidential Information of AbbVie, and
AbbVie shall be deemed to be the disclosing Party and Harpoon shall be deemed to
be the receiving Party with respect thereto.  In addition, all information
disclosed by Harpoon to AbbVie under the [***], (the “Prior NDA”) shall be
deemed to be Harpoon’s Confidential Information disclosed hereunder, and all
information disclosed by AbbVie Inc. to Harpoon under the Prior NDA shall be
deemed to be AbbVie’s Confidential Information disclosed hereunder.

1.46“Control” means, with respect to any item of Information, Regulatory
Documentation, material, Patent, or other property right, the possession of the
right, whether directly or indirectly, and whether by ownership, license,
covenant not to sue or otherwise (other than by operation of the license and
other grants in Sections 6.1 or 6.2), to grant a license, sublicense or other
right (including the right to reference Regulatory Documentation) to or under
such Information, Regulatory Documentation, material, Patent, or other property
right as provided for herein without violating the terms of any agreement or
other arrangement with any Third Party.

1.47“Default Notice” has the meaning set forth in Section 13.2.1.

1.48“Delivery System” has the meaning set forth in the definition of “Net
Sales.”

1.49“Development” means all activities related to research, pre-clinical and
other non-clinical testing, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control, Clinical
Studies, including Manufacturing in support thereof, statistical analysis and
report writing, the preparation and submission of Drug Approval Applications,
regulatory affairs with respect to the foregoing and all other activities
necessary or reasonably useful or otherwise requested or required by a
Regulatory Authority as a condition or in support of obtaining or maintaining a
Regulatory Approval.  When used as a verb, “Develop” means to engage in
Development.  For purposes of clarity, Development shall include any submissions
and activities required in support thereof, required by Applicable Laws or a
Regulatory Authority as a condition or in support of obtaining a pricing or
reimbursement approval for an approved Licensed Product.

1.50“Discovery Antibody” has the meaning set forth in Section 4.1.

1.51“Discovery Antibody Construct” means an Antibody Construct comprising or
incorporating a Discovery Antibody.  

1.52“Discovery Construct” means a Discovery T-Cell Receptor Construct or
Discovery Antibody Construct, as applicable.


- 7 –

--------------------------------------------------------------------------------

 

1.53“Discovery Construct Delivery Deadline” means, on an Accepted
Target-by-Accepted Target basis, the date that is [***] after the date on which
AbbVie delivers to Harpoon the TCR Sequence Information or Antibody Sequence
Information, as applicable, pursuant to Section 4.1.  

1.54“Discovery Construct Failure” means, with respect to a Licensed Product,
that, due to Clinical Study results or actions taken by any Regulatory Authority
after the Effective Date, [***] determines[***] that it is unlikely that [***]
obtain Regulatory Approval of such Licensed Product [***] or, [***] it is
unlikely that [***]in each case without including in the[***].

1.55“Discovery Construct Success Criteria” means the success criteria with
respect to a Discovery Construct set forth on Schedule 1.55.

1.56“Discovery Research Activities” means the Development activities set forth
in the Discovery Research Plan to be performed by Harpoon (or, by or on behalf
of AbbVie pursuant to Section 4.2).

1.57“Discovery Research Plan” means, as applicable:

1.57.1the research plan setting forth the activities (and estimated timelines)
for [***], such plan attached as Schedule 1.57 and identified as “Discovery
Research Plan for Discovery TCR Sequences,” as the same may be amended from time
to time in accordance with the terms hereof (the “TCR Discovery Research Plan”);
or

1.57.2the research plan setting forth the activities (and estimated timelines)
for [***] such plans attached as Schedule 1.57 and identified as “Discovery
Research Plan for Discovery Antibody Sequences,” as the same may be amended from
time to time in accordance with the terms hereof (the “Antibody Discovery
Research Plan”).  

1.58“Discovery T-Cell Receptor” has the meaning set forth in Section 4.1.

1.59“Discovery T-Cell Receptor Construct” means a T-Cell Receptor Construct
comprising or incorporating a Discovery T-Cell Receptor.

1.60“Dispute” has the meaning set forth in Section 14.7.

1.61“Distributor” has the meaning set forth in Section 6.4.


- 8 –

--------------------------------------------------------------------------------

 

1.62“Divestiture” means, with respect to a Party, (a) the divestiture [***]
through [***] or [***] with respect to such [***] (for clarity, the [***] in
connection with a [***]of such[***] for any such divestiture) or (b)
[***].  When used as a verb, “Divest” and “Divested” means to cause a
Divestiture.

1.63“Dollars” or “$” means United States Dollars.

1.64“Drug Approval Application” means a Biologics License Application (a “BLA”)
as defined in the FFDCA, or any corresponding foreign application in the
Territory, including, with respect to the European Union, a Marketing
Authorization Application (a “MAA”) filed with the EMA or with the applicable
Regulatory Authority of a country in Europe with respect to the mutual
recognition or any other national approval procedure.

1.65“Effective Date” means the effective date of the Original Agreement as set
forth in the recitals hereto.

1.66“EMA” means the European Medicines Agency and any successor agency(ies) or
authority having substantially the same function.

1.67“European Major Market” means each of the [***].

1.68“Existing Patents” has the meaning set forth in Section 11.2.1.

1.69“Exploit” or “Exploitation” means to make, have made, import, export, use,
have used, sell, have sold, or offer for sale, including to Develop,
Commercialize, register, modify, enhance, improve, Manufacture, have
Manufactured, hold, or keep (whether for disposal or otherwise), or otherwise
dispose of.

1.70“FDA” means the United States Food and Drug Administration and any successor
agency(ies) or authority having substantially the same function.

1.71“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).

1.72“Field” means all human and non-human diagnostic, prophylactic, and
therapeutic uses.


- 9 –

--------------------------------------------------------------------------------

 

1.73“First Commercial Sale” means, with respect to a Licensed Product and a
country, the first sale for monetary value for use or consumption by the end
user of such Licensed Product in such country after Regulatory Approval for such
Licensed Product has been obtained in such country.  [***] shall not be
construed as a First Commercial Sale.

1.74“First-in-Human Clinical Trial” means the first-ever human clinical trial in
any country conducted in accordance with good clinical practices (as defined
under Applicable Law) that is intended to initially evaluate a Licensed Product
with respect to safety, tolerability, pharmacological effects and determination
of maximum tolerated dose or recommended dose of such Licensed Product for
subsequent human clinical trials as the primary endpoint, or that would
otherwise satisfy requirements of 21 CFR 312.21(a), or its foreign equivalent.
Such trials may include but are not limited to dose range exploration,
pharmacokinetics studies, mechanistic and pharmacodynamics studies,
drug-drug-interaction and food effect studies, assessment of pharmacokinetics in
renal or hepatic impairment patients, and initial evaluation of combinations of
a Licensed Product with other drugs or drug candidates.

1.75[***] has the meaning set forth in [***].  

1.76“General Harpoon Sequence Information” means Harpoon Sequence Information
that is not Product-Specific Harpoon Sequence Information.

1.77“Harpoon” has the meaning set forth in the preamble hereto.

1.78“Harpoon Background Know-How” means all Information that is (a) not
generally known, (b) developed or invented as a result of performing activities
outside the scope of this Agreement, and (c) either (i) Controlled by Harpoon or
any of its Affiliates on the Effective Date or during the Term and reasonably
necessary or useful for [***]For the purposes of clarity, Harpoon Background
Know-How shall exclude such Information Controlled by Harpoon that is related to
the Discovery T-Cell Receptors and Discovery Antibodies.

1.79“Harpoon Background Patents” means all Patents that (a) (i) are Controlled
by Harpoon or any of its Affiliates on the Effective Date or during the Term and
(ii) claim or cover [***] or (b) (i) [***]and (ii) [***].

1.80“Harpoon In-License Agreement” has the meaning set forth in Section 11.2.3.

1.81“Harpoon Indemnitees” has the meaning set forth in Section 12.1.


- 10 –

--------------------------------------------------------------------------------

 

1.82“Harpoon Platform” means Information, Patents and other intellectual
property rights that are: (a) Controlled by Harpoon or any of its Affiliates on
the Effective Date or during the Term and (b) [***] and (ii) [***].

For the purposes of clarity, Harpoon Platform or any component of the Harpoon
Platform does not include Information, Patents and other intellectual property
rights that [***].

1.83“Harpoon Program Know-How” means all Program Know-How to the extent (a)
specifically related to the Harpoon Platform or any component of the Harpoon
Platform, [***], (b) included in General Harpoon Sequence Information, or (c)
conceived, discovered, developed or otherwise made solely by or on behalf of
Harpoon or its Affiliates, in each case (a), (b), and (c), except to the extent
included in Sections 1.6(a) or 1.130.  

1.84“Harpoon Program Patents” means all Program Patents that claim or cover
Harpoon Program Know-How.

1.85“Harpoon Sequence Information” means Antibody Sequence Information generated
by Harpoon as a result of a request from AbbVie under Section 4.1.3.

1.86“Immune Effector Target” means a Target that is [***].

1.87“In-Licensed Patents” has the meaning set forth in Section 11.2.3.

1.88“IND” means an application filed with a Regulatory Authority for
authorization to commence Clinical Studies, including (a) an Investigational New
Drug Application as defined in the FFDCA or any successor application or
procedure filed with the FDA, (b) any equivalent thereof in other countries or
regulatory jurisdictions, (e.g., a Clinical Trial Application (CTA) in the
European Union) and (c) all supplements, amendments, variations, extensions and
renewals thereof that may be filed with respect to the foregoing.

1.89“Indemnification Claim Notice” has the meaning set forth in Section 12.3.

1.90“Indemnified Party” has the meaning set forth in Section 12.3.

1.91“Indication” means each separate and distinct disease, disorder, illness,
health condition, or interruption, cessation or disruption of a bodily function,
system, tissue type or organ, for which Regulatory Approval is required.

1.92“Indirect Taxes” has the meaning set forth in Section 7.10.


- 11 –

--------------------------------------------------------------------------------

 

1.93“Information” means all knowledge of a technical, scientific, business and
other nature, including know-how, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
regulatory data, and other biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols, reagents (e.g., plasmids, proteins, cell lines, assays and
compounds) and biological methodology, in each case (whether or not
confidential, proprietary, patented or patentable, of commercial advantage or
not) in written, electronic or any other form now known or hereafter developed.

1.94“Initiation” or “Initiate” means, with respect to a Clinical Study, the
first dosing of the first human subject in such Clinical Study.

1.95“Intellectual Property” has the meaning set forth in Section 13.5.1.

1.96“Internal Reserved Program” means [***] internal program of [***] of such
program and has [***] of such program [***].  

1.97“Joint Intellectual Property Rights” means the Joint Program Know-How and
Joint Program Patents.  

1.98“Joint Program Know-How” means all Program Know-How that is conceived,
discovered, developed, or otherwise made jointly by or on behalf of AbbVie, or
its Affiliates or Sublicensees, on the one hand, and Harpoon, or its Affiliates
or licensees, on the other hand, but expressly excluding any AbbVie Program
Know-How, Harpoon Program Know-How, and Product-Specific Know-How.  

1.99“Joint Program Patents” means all Program Patents that claim or cover Joint
Program Know-How, but expressly excluding any AbbVie Program Patents, Harpoon
Program Patents, and Product-Specific Patents.  

1.100“Joint Research Committee” or “JRC” has the meaning set forth in
Section 3.1.1.

1.101“Knowledge” means [***] of the [***] of a Party, or any personnel
holding positions equivalent to such job titles (but only to the extent such
positions exist at such Party).


- 12 –

--------------------------------------------------------------------------------

 

1.102[***].

1.103“Licensed Product” means any product comprising or containing a Discovery
Construct, alone or in combination with one (1) or more other active
ingredients, in any and all forms, presentations, delivery systems, dosage forms
and strengths, and formulations.

1.104“Losses” has the meaning set forth in Section 12.1.

1.105“MAA” has the meaning set forth in the definition of Drug Approval
Application.

1.106“Major Market” means each of the [***].

1.107“Major Regulatory Filing” means major regulatory filings and documents
(including INDs, Drug Approval Applications, material labeling supplements,
Regulatory Authority meeting requests, and core data sheets).

1.108“Manufacture” and “Manufacturing” means all activities related to the
synthesis, making, production, processing, purifying, formulating, filling,
finishing, packaging, labeling, shipping, and holding of the Discovery
Construct, any Licensed Product, or any intermediate thereof, including process
development, process qualification and validation, scale-up, pre-clinical,
clinical and commercial production and analytic development, product
characterization, stability testing, quality assurance, and quality control.

1.109“Net Sales” [***]

1.109.1[***]

1.109.2[***]

1.109.3[***]

1.109.4[***]

1.109.5[***]


- 13 –

--------------------------------------------------------------------------------

 

1.109.6[***]

1.109.7[***]of such Licensed Product and to the extent [***], where for purposes
of this Net Sales definition,[***] of such Licensed Product;

1.109.8[***], provided that[***]

1.109.9[***]

1.109.10[***] but which [***].

[***]

1.109.11In the event that a Licensed Product is sold in any country or other
jurisdiction [***]:

(a)[***]


- 14 –

--------------------------------------------------------------------------------

 

(b)[***].

(c)[***]

(d)[***]

1.110“Neutral” has the meaning set forth in Schedule 14.7.3.

1.111“New Target” has the meaning set forth in Section 2.3.

1.112“Nominated Target” has the meaning set forth in Section 2.1.5.

1.113“Non-Breaching Party” has the meaning set forth in Section 13.2.1.

1.114“Non-Pivotal Human Clinical Trial” means an exploratory trial that has
clinical efficacy, safety, pharmacodynamics or biological activity as primary
endpoint which is
prospectively designed to generate sufficient data that may permit commencement
of Pivotal Human Clinical Trials or a similar clinical study or that otherwise
satisfies the requirements of 21 CFR 312.21(b) or its foreign equivalent.


- 15 –

--------------------------------------------------------------------------------

 

1.115“Novel Target” means a Therapeutic Target which, as of the time of the
initial nomination by AbbVie of the corresponding TCR Target or TCR/Antibody
Target, as applicable, as a potential Accepted Target, [***].

1.116“Original Agreement” has the meaning set forth in the recitals hereto.

1.117“Other Product” means, with respect to a Combination Product, such
independently therapeutically active pharmaceutical or biologic products
referenced in Section 1.40(a) or such diagnostic or other product, process,
service or therapy referenced in Section 1.40(b), in each case other than the
Discovery Construct.

1.118“Owned Patents” has the meaning set forth in Section 11.2.3.

1.119“Party” and “Parties” has the meaning set forth in the preamble hereto.

1.120“Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents and design
patents and certificates of invention, (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
pediatric exclusivity and other such exclusivities that are attached to patents,
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b), and (c)), and (e) any similar rights, including
so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.

1.121“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.122“PHSA” means the United States Public Health Service Act, as amended from
time to time.

1.123“Pivotal Human Clinical Trial” means a trial in any country conducted in
accordance with GCP that is designed to establish statistically significant
evidence of efficacy and
safety of a Licensed Product as a basis for a BLA or that would otherwise
satisfy requirements of 21 CFR 312.21(c), or its foreign equivalent.


- 16 –

--------------------------------------------------------------------------------

 

1.124“PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency and any
successor agency(ies) or authority having substantially the same function.

1.125“Product Information” has the meaning set forth in Section 10.1.

1.126“Product Infringement” has the meaning set forth in Section 8.3.1.

1.127“Product Labeling” means, with respect to a Licensed Product in a country
or other jurisdiction in the Territory, (a) the Regulatory Authority‑approved
full prescribing information for such Licensed Product for such country or other
jurisdiction, including any required patient information, and (b) all labels and
other written, printed, or graphic matter upon a container, wrapper, or any
package insert utilized with or for such Licensed Product in such country or
other jurisdiction.

1.128“Product-Specific Harpoon Sequence Information” means Harpoon Sequence
Information that is [***] a Discovery Construct and/or a Licensed Product.

1.129“Product-Specific Know-How” means all Program Know-How to the extent [***],
including [***], but excluding, for clarity, (a) [***], provided that such [***]
Discovery Construct and/or a Licensed Product.

1.130“Product-Specific Patents” means Program Patents that claim or cover
Product-Specific Know-How.

1.131“Product Trademarks” means the Trademark(s) to be used by AbbVie or its
Affiliates or its or their respective Sublicensees for the Development or
Commercialization of Licensed Products in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory
(excluding, in any event, any trademarks, service marks, names or logos that
include any corporate name or logo of the Parties or their Affiliates or the
term “TriTAC”).

1.132“Program Know-How” means all Information and inventions that are conceived,
discovered, developed, or otherwise made by or on behalf of either Party or its
Affiliates or licensees, solely or jointly with the other Party or its
Affiliates or licensees, under this Agreement.  

1.133“Program Patents” mean all Patents that claim or cover Program Know-How.  

1.134“Proposed Future In-Licensed Rights” has the meaning set forth in Section
6.9.

1.135“Proposed Target” has the meaning set forth in Section 2.1.4.

1.136“Regulatory Approval” means, with respect to a country or other
jurisdiction in the Territory, all approvals (including Drug Approval
Applications), licenses, registrations, or


- 17 –

--------------------------------------------------------------------------------

 

authorizations of any Regulatory Authority necessary to Commercialize a
Discovery Construct or Licensed Product in such country or other jurisdiction,
including, where applicable, pricing or reimbursement approval in such country
or other jurisdiction.

1.137“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local governmental or regulatory
authority, agency, department, bureau, commission, council, or other entities
(e.g., the FDA, EMA and PMDA) regulating or otherwise exercising authority with
respect to activities contemplated in this Agreement, including the Exploitation
of the Discovery Constructs or Licensed Products in the Territory.

1.138“Regulatory Documentation” means all (a) applications (including all INDs
and Drug Approval Applications and other Major Regulatory Filings),
registrations, licenses, authorizations, and approvals (including Regulatory
Approvals), (b) correspondence and reports submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all regulatory drug lists, advertising
and promotion documents, adverse event files, and complaint files, and
(c) Clinical Data and data contained or relied upon in any of the foregoing, in
each case ((a), (b), and (c)) to the extent relating to a Discovery Construct or
Licensed Product.

1.139“Regulatory Exclusivity” means, with respect to any country or other
jurisdiction in the Territory, an additional market protection, other than
Patent protection, granted by a Regulatory Authority in such country or other
jurisdiction which confers an exclusive Commercialization period during which
AbbVie or its Affiliates or Sublicensees have the exclusive right to market and
sell a Discovery Construct or Licensed Product in such country or other
jurisdiction through a regulatory exclusivity right (e.g., new chemical entity
exclusivity, new use or indication exclusivity, new formulation exclusivity,
orphan drug exclusivity, or any applicable data exclusivity).

1.140“Royalty Term” means, with respect to each Licensed Product and each
country or other jurisdiction in the Territory, the period beginning on the date
of the First Commercial Sale of such Licensed Product in such country or other
jurisdiction, and ending on the latest to occur of (a) the expiration,
invalidation or abandonment date of the last Valid Claim of any Joint Program
Patent, Harpoon Background Patent, Harpoon Program Patent, or Product-Specific
Patent that covers [***] in such country or other jurisdiction [***] in such
country or other jurisdiction (provided that (A) [***], (b) the expiration of
applicable Regulatory Exclusivity in such country or other jurisdiction for such
Licensed Product or (c) the [***] of the First Commercial Sale of such Licensed
Product in such country or other jurisdiction.


- 18 –

--------------------------------------------------------------------------------

 

1.141“[***]” means the [***].

1.142“Segregate” means, with respect to a [***] relating to such [***] under
this Agreement, including using [***] relating to the [***]or any other [***];
provided, that, in [***] in connection with [***].

1.143“Senior Officer” means, with respect to Harpoon, its [***], and with
respect to AbbVie, its [***].

1.144[***] has the meaning set forth in [***].

1.145“Sublicensee” means a Person, other than an Affiliate or a Distributor,
that is granted a sublicense by AbbVie under the grants in Section 6.1 as
provided in Section 6.3.

1.146[***]

1.147“T-Cell Receptor” means (i) a protein naturally expressed by a T-cell on
the cell surface of a T-cell that Binds to a particular TCR Target, or any
modification or derivative thereof, such as a single chain version of such
protein, that Binds to such TCR Target, or (ii) such protein referenced in
clause (i) expressed non-naturally by genetically engineered cells.  

1.148“T-Cell Receptor Construct” means a TriTAC Construct comprising or
incorporating a T-Cell Receptor as the domain that binds to a TCR Target.  

1.149“Target” means a protein identified by a unique NCBI Entrez Gene Symbol and
NCBI RefSeq accession number or similar information, such as its amino acid or
nucleic acid sequence.  Such Target shall be deemed to include (a) any mutant or
allelic variant of such protein referenced in the first sentence of this
definition, including transcriptional and post-transcriptional isoforms (e.g.,
alternative splice variants), and post-translational modification variants
(e.g., protein processing, maturation and glycosylation variants); and (b)
truncated forms (including fragments thereof) of such protein or variant, in
each case (clauses (a) and (b)) [***].


- 19 –

--------------------------------------------------------------------------------

 

1.150“Target Acceptance Date” has the meaning set forth in Section 2.1.5.

1.151“Target Availability Notice” has the meaning set forth in Section 2.1.5.

1.152[***]

1.153“Target Nomination Notice” has the meaning set forth in Section 2.1.5.

1.154“TCR/Antibody Target” means either [***].  For clarity, (i) [***].  

1.155“TCR Discovery Research Plan” has the meaning set forth in Section 1.57.1.

1.156“TCR Sequence Information” has the meaning set forth in Section 4.1.

1.157“TCR Target” means [***].  Such [***] shall be referred to in this
Agreement as [***]. For the purposes of clarity, a given TCR Target refers to
[***].  For illustrative purposes only, in the case of a [***].

1.158“Term” has the meaning set forth in Section 13.1.1.

1.159“Terminated Target” has the meaning set forth in Section 13.8.

1.160“Terminated Territory” means each Major Market with respect to which this
Agreement is terminated by Harpoon pursuant to Section 13.2.2, each country with
respect to which this Agreement is terminated by AbbVie pursuant to Section
13.3.2, or, if this Agreement is terminated in its entirety, the entire
Territory.

1.161“Territory” means the entire world.

1.162“Therapeutic Target” means a Target that is [***].  


- 20 –

--------------------------------------------------------------------------------

 

1.163“Third Party” means any Person other than Harpoon, AbbVie and their
respective Affiliates.

1.164“Third Party Claims” has the meaning set forth in Section 12.1.

1.165“Third Party Provider” has the meaning set forth in Section 4.6.

1.166“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo,
business symbol or domain name, whether or not registered.

1.167“TriTAC Construct” means a tri-specific antigen-binding molecule that
contains (a) one anti-CD3 binding domain, including [***], (b) one domain that
binds to a Therapeutic Target, a TCR Target, or a TCR/Antibody Target and
[***].  

1.168“Unavailable Target(s)” has the meaning set forth in Section 2.1.2.

1.169“Unblocking License” means a [***] license under [***] for the sole purpose
of and solely to the extent necessary to [***] as applicable, but expressly
excluding (a) any rights to any [***].  

1.170“United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).

1.171“Valid Claim” means a claim of any [***] whose validity, enforceability, or
patentability has not been rendered invalid by any of the following:
(a) irretrievable lapse, abandonment, revocation, dedication to the public, or
disclaimer; or (b) a holding, finding, or decision of invalidity,
unenforceability, or non-patentability by a court, governmental agency, national
or regional patent office, or other appropriate body that has competent
jurisdiction, such holding, finding, or decision being final and unappealable or
unappealed within the time allowed for appeal.

1.172“Voting Stock” has the meaning set forth in the definition of “Change in
Control.”

1.173“Withholding Amount” has the meaning set forth in Section 7.9.

1.174“Withholding Party” has the meaning set forth in Section 7.9.


- 21 –

--------------------------------------------------------------------------------

 

1.175“Working Group” has the meaning set forth in Section 3.4.

ARTICLE 2
TARGET NOMINATION [***]

2.1Target Nomination.

2.1.1AbbVie has the right to select, in its sole discretion, a total of up to
two (2) TCR Targets and six (6) TCR/Antibody Targets as Accepted Targets under
this Agreement, in each case, as set forth in the remainder of this Section
2.1.1.

(a)Subject to this ARTICLE 2, [***] AbbVie has the right to select, in its sole
discretion, a total of up to [***] TCR Targets as Accepted Targets under this
Agreement for purposes of Development and Commercialization of Discovery T-Cell
Receptor Constructs and Licensed Products incorporating Discovery T-Cell
Receptor Constructs.  The first such TCR Target must be initially nominated by
AbbVie no later than [***] following the Effective Date and the second such TCR
Target must initially be nominated by AbbVie no later than [***] following the
Effective Date.  [***]

(b)Subject to this ARTICLE 2, [***], AbbVie has the right to select, in its sole
discretion, a total of up to [***] TCR/Antibody Targets as Accepted Targets
under this Agreement for purposes of Development and Commercialization of
Discovery Constructs and Licensed Products.  Such TCR/Antibody Targets must each
initially be nominated by AbbVie no later than [***] following the Amended
Effective Date.  

(c)In addition, subject to this ARTICLE 2, in partial consideration for the
payments set forth in this Section 2.1.1(c), AbbVie has the right, in its sole
discretion, to select a total of up to [***] additional TCR/Antibody Targets as
Accepted Targets under this Agreement for purposes of Development and
Commercialization of Discovery Constructs and Licensed Products, which
TCR/Antibody Targets must each initially be nominated by AbbVie no later than
[***] following the Amended Effective Date.  Within [***] after each
TCR/Antibody Target selected under this Section 2.1.1(c) becomes an Accepted
Target pursuant to Section 2.1.5, AbbVie shall pay to Harpoon a one-time amount
of Ten Million Dollars ($10,000,000).  For clarity, the maximum aggregate amount
payable by AbbVie under this Section 2.1.1(c) is Forty Million Dollars
($40,000,000) if AbbVie exercises its right to nominate four (4) additional
TCR/Antibody Targets under this Section 2.1.1(c) that become Accepted Targets.

2.1.2Promptly, but in no case later than [***], after the Effective Date,
Harpoon shall [***] set forth in [***] 2.1.4], and 2.1.5, including (a) [***],
in accordance with Section 2.1.3, a list of Therapeutic Targets that are not
available for nomination by AbbVie under this Agreement (“Unavailable Targets”)
and (b) [***] whether Proposed Targets and Nominated Targets are on the list of



- 22 –

--------------------------------------------------------------------------------

 

Unavailable Targets.  [***].  The identity of the Unavailable Targets is deemed
to be the Confidential Information of Harpoon and the identity of the [***]
Proposed Targets, and Nominated Targets is deemed to be the Confidential
Information of AbbVie.  

2.1.3As of the Amended Effective Date, the Unavailable Targets are the
Therapeutic Targets set forth on Schedule 2.1.3.  [***] shall maintain an
up-to-date list of Unavailable Targets in accordance with the following:

(a)Notwithstanding anything to the contrary herein, the list of Unavailable
Targets shall in no event [***] at any time prior to the date that is [***]
after the Amended Effective Date

(b)Subject to Section 2.1.3(a), the list of Unavailable Targets shall be limited
to (i) Therapeutic Targets [***] with respect to [***], (ii) Therapeutic Targets
covered by [***] or (iii) Therapeutic Targets that are the [***] such
Therapeutic Target, provided, however, that such Therapeutic Target may [***],
not to exceed: (A) [***] and such [***], if Harpoon and such [***], provided,
that, such [***]  In addition, subject to Section 2.1.3(a), if Harpoon [***], in
each such case (clauses (A) through (C)) with respect to a [***], then the
Therapeutic Target [***] shall be deemed to be an Unavailable Target.

(c)Harpoon shall [***].

2.1.4Prior to nomination of a Target (whether pursuant to Section 2.1.5, 2.2 or
2.3), AbbVie may, in its discretion, disclose a Target it is considering for
potential nomination (a “Proposed Target”) [***] and request in writing that
[***]



- 23 –

--------------------------------------------------------------------------------

 

[***] if the Proposed Target is on the list of Unavailable Targets.  Within
[***] following the [***] of a Proposed Target from AbbVie, [***] whether such
Nominated Target is on the list of Unavailable Targets and notify AbbVie in
writing whether such Proposed Target is or is not on the list of Unavailable
Targets.  Notwithstanding anything herein to the contrary (a) AbbVie shall have
no obligation to nominate any Proposed Targets and (b) in no way shall a request
by AbbVie with respect to a Proposed Target under this Section 2.1.4 be deemed
to be a nomination of the Target as an Accepted Target (and such Target shall
not be considered nominated unless and until it is formally nominated in
accordance with the terms and conditions set forth in Section 2.1.5).

2.1.5To nominate a TCR Target or TCR/Antibody Target as an Accepted Target,
AbbVie shall [***] a confidential written description of the Therapeutic Target]
(the “Nominated Target”) corresponding to such TCR Target or TCR/Antibody
Target, as applicable, including, to the extent available, the NCBI Entrez Gene
Symbol and NCBI RefSeq accession number and the amino acid sequence for such
Therapeutic Target (the “Target Nomination Notice”).  Within [***] following
[***] receipt of the Target Nomination Notice with respect to a Nominated
Target, [***] whether such Nominated Target is on the list of Unavailable
Targets and notify AbbVie in writing (“Target Availability Notice”) whether such
Nominated Target is or is not on the list of Unavailable Targets.  If the Target
Availability Notice indicates that the Nominated Target is not on the list of
Unavailable Targets, then the TCR Target or TCR/Antibody Target, as applicable,
corresponding to such Nominated Target shall automatically be designated as an
“Accepted Target” on the date of AbbVie’s receipt of the Target Availability
Notice (the “Target Acceptance Date”), and the Parties will have all rights and
obligations hereunder in connection with such Accepted Target (including
exclusivity in accordance with Section 6.8) as of the Target Acceptance
Date.  If the Target Availability Notice indicates that the Nominated Target is
on the list of Unavailable Targets, then (a) [***] and (b) AbbVie shall have the
right to nominate an alternative Nominated Target (or the same Nominated Target,
if it becomes available) in accordance with this Section 2.1.5 on or prior to
the later of (i) the applicable deadline set forth in Section 2.1.1 or (ii) the
date that is [***] after AbbVie’s receipt of such Target Availability Notice
notwithstanding the deadline set forth in Section 2.1.1.  In the event that
[***]such Nominated Target [***].  In all cases, Harpoon acknowledges and agrees
that if AbbVie is the first Person to submit a Target Nomination Notice for a
Nominated Target, then unless such Nominated Target is subject to an Internal
Reserved Program, the TCR Target or TCR/Antibody Target, as applicable,
corresponding to such Nominated Target will, subject to the terms of this
Agreement, be deemed an Accepted Target.  

2.2[***]


- 24 –

--------------------------------------------------------------------------------

 




2.3[***].

2.4Effect of [***] or [***]

.  In the event of a [***]
[***]  

ARTICLE 3


- 25 –

--------------------------------------------------------------------------------

 


COLLABORATION MANAGEMENT

3.1Joint Research Committee

.

3.1.1Formation.  Within [***] after the Effective Date, the Parties shall
establish a joint research committee (the “Joint Research Committee” or
“JRC”).  The JRC shall consist of [***] representatives from each of the
Parties, each with the requisite experience and seniority to enable such person
to make decisions on behalf of the Parties with respect to the issues falling
within the jurisdiction of the JRC.  From time to time, each Party may
substitute [***] or more of its representatives to the JRC on written notice to
the other Party.  [***] shall select from its representatives the chairperson
for the JRC.  From time to time, [***]

3.1.2Specific Responsibilities.  The JRC shall develop the strategies for and
oversee the research and discovery related activities relating to the conversion
of Discovery T-Cell Receptors into Discovery T-Cell Receptor Constructs and
Discovery Antibodies into Discovery Antibody Constructs, as applicable, in
accordance with the applicable Discovery Research Plan, and shall serve as a
forum for the coordination of such activities.  In particular, the JRC shall:  

(a)periodically (no less often than [***]) review and serve as a forum for
discussing the Discovery Research Plan for each Accepted Target, and review and
approve amendments thereto;  

(b)serve as a forum for discussion of results from the conduct of the Discovery
Research Activities;

(c)[***]

(d)establish secure access methods (such as secure databases) for each Party to
access research and discovery and other JRC related Information as contemplated
under this Agreement; and

(e)perform such other functions as are set forth herein or as the Parties may
mutually agree in writing, except where in conflict with any provision of this
Agreement.

3.2General Provisions Applicable to the JRC

.

3.2.1Meetings and Minutes.  The JRC shall meet quarterly, or in each case as
otherwise agreed to by the Parties, with the location of such meetings
alternating between



- 26 –

--------------------------------------------------------------------------------

 

locations designated by Harpoon and locations designated by AbbVie.  The
Alliance Manager shall be permitted to attend any such JRC meetings.  The
chairperson of the JRC shall be responsible for calling meetings on no less than
[***] notice.  Each Party shall make all proposals for agenda items and shall
provide all appropriate information with respect to such proposed items at least
[***] in advance of the applicable meeting; provided, that under exigent
circumstances requiring input by the JRC, a Party may provide its agenda items
to the other Party within a shorter period of time in advance of the meeting, or
may propose that there not be a specific agenda for a particular meeting, so
long as the other Party consents to such later addition of such agenda items or
the absence of a specific agenda for such meeting.  The chairperson of the JRC
shall prepare and circulate for review and approval of the Parties minutes of
each meeting within [***] after the meeting.  The Parties shall agree on the
minutes of each meeting promptly, but in no event later than the next meeting of
the JRC.  

3.2.2Procedural Rules.  The JRC shall have the right to adopt such standing
rules as shall be necessary for its work, to the extent that such rules are not
inconsistent with this Agreement.  A quorum of the JRC shall exist whenever
there is present at a meeting [***] appointed by each Party.  Representatives of
the Parties on the JRC may attend a meeting either in person or by telephone,
video conference or similar means in which each participant can hear what is
said by, and be heard by, the other participants.  Representation by proxy shall
be allowed.  The JRC shall take action by consensus of the representatives
present at a meeting at which a quorum exists, with each Party having a single
vote irrespective of the number of representatives of such Party in attendance,
or by a written resolution signed by [***] appointed by each Party.  Employees
or consultants of either Party that are not representatives of the Parties on
the JRC may attend meetings of the JRC; provided, that such attendees (i) shall
not vote or otherwise participate in the decision-making process of the JRC, and
(ii) are bound by obligations of confidentiality and non-disclosure equivalent
to those set forth in ARTICLE 10.

3.2.3Dispute Resolution.  If the JRC cannot, or does not, reach consensus on an
issue, then the dispute shall first be referred to the Senior Officers of the
Parties, who shall confer in good faith on the resolution of the issue.  Any
final decision mutually agreed to by the Senior Officers shall be conclusive and
binding on the Parties.  If the Senior Officers are not able to agree on the
resolution of any such issue within [***] after such issue was first referred to
them, then, such dispute shall be finally and definitively resolved by [***];
provided, however, that [***] provided, further, that [***] for the purposes of
this Section.  Disputes arising between the Parties in connection with or
relating to this Agreement or any document or instrument delivered in connection
herewith, and that are outside of the jurisdiction of the JRC, shall be resolved
pursuant to Section 14.7.  

3.2.4Limitations on Authority.  Each Party shall retain the rights, powers, and
discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in the JRC unless such delegation or
vesting of rights is expressly



- 27 –

--------------------------------------------------------------------------------

 

provided for in this Agreement or the Parties expressly so agree in
writing.  The JRC shall not have the power to amend, modify, or waive compliance
with this Agreement, which may only be amended or modified as provided in
Section 14.9 or compliance with which may only be waived as provided in
Section 14.12.  

3.2.5Alliance Manager.  Each Party shall appoint a person(s) who shall oversee
contact between the Parties for all matters between meetings of the JRC and
shall have such other responsibilities as the Parties may agree in writing after
the Effective Date (each, an “Alliance Manager”).  Each Party may replace its
Alliance Manager at any time by notice in writing to the other Party.

3.2.6Discontinuation of the JRC.  Upon completion of the applicable Discovery
Research Plan for a given Accepted Target, the JRC shall have no further
responsibilities or authority under this Agreement with respect to that Accepted
Target and the associated Discovery Constructs and Licensed Products.  Once the
applicable Discovery Research Plan has been completed for [***], the JRC will be
considered fully dissolved by the Parties.  Additionally, in the event of a
Change in Control of Harpoon involving a Competitor, AbbVie shall have the right
at any time and for any reason, effective upon written notice, to disband the
JRC pursuant to Section 14.2.  In the event that the JRC is disbanded pursuant
to Section 14.2, (a) any information, documents or reports that a Party is
otherwise required to provide to the JRC pursuant to this Agreement shall be
provided directly to the other Party and (b) any matters delegated to the JRC
shall be made by mutual agreement of the Parties, subject to the dispute
resolution provisions of Section 3.2.3.

3.3Interactions Between a Committee and Internal Teams

.  The Parties recognize that each Party possesses an internal structure
(including various committees, teams and review boards) that will be involved in
administering such Party’s activities under this Agreement.  Nothing contained
in this Article shall prevent a Party from making routine day-to-day decisions
relating to the conduct of those activities for which it has a performance or
other obligations hereunder, in each case in a manner consistent with the
then-current applicable Discovery Research Plan and the terms and conditions of
this Agreement.  

3.4Working Groups

.  From time to time, the JRC may establish and delegate duties to
sub-committees or directed teams (each, a “Working Group”) on an “as-needed”
basis to oversee particular projects or activities (for example, joint project
team, joint finance group, and/or joint intellectual property group).  Each such
Working Group shall be constituted and shall operate as the JRC determines;
provided that each Working Group shall have equal representation from each
Party, unless otherwise mutually agreed.  Working Groups may be established on
an ad hoc basis for purposes of a specific project or on such other basis as the
JRC may determine.  Each Working Group and its activities shall be subject to
the oversight, review and approval of, and shall report to, the JRC.  In no
event shall the authority of the Working Group exceed that specified for the
JRC.  All decisions of a Working Group shall be by consensus.  Any disagreement
between the designees of AbbVie and Harpoon on a Working Group shall be referred
to the JRC for resolution.


- 28 –

--------------------------------------------------------------------------------

 

3.5Expenses

.  Each Party shall be responsible for all travel and related costs and expenses
for its members and other representatives to attend meetings of, and otherwise
participate on, the JRC or any Working Group.

ARTICLE 4
DEVELOPMENT AND REGULATORY

4.1Sequence Delivery

.  

4.1.1For each Accepted Target that was selected by AbbVie pursuant to Section
2.1.1(a), AbbVie will deliver to Harpoon the [***] Controlled by AbbVie that
Bind to such Accepted Target (each, a “Discovery T-Cell Receptor”), together
with related materials and data as set forth in the TCR Discovery Research Plan
(collectively, with respect to the applicable Accepted Target, the “TCR Sequence
Information”), within [***]s following the applicable Target Acceptance Date.  

4.1.2For each Accepted Target that was selected by AbbVie pursuant to Sections
2.1.1(b) or 2.1.1(c), AbbVie, in its sole discretion, will initially deliver to
Harpoon either (a) the TCR Sequence Information with respect to such Accepted
Target or (b) [***] (each, a “Discovery Antibody”), [***] as set forth in the
Antibody Discovery Research Plan (collectively, with respect to the applicable
Accepted Target, the “Antibody Sequence Information”), in each case (a) and (b),
within [***] following the applicable Target Acceptance Date.  

4.1.3On an [***], AbbVie may request by written notice to Harpoon [***], that
Harpoon [***].  [***] shall be included in the Discovery Research Activities for
such Accepted Target.

4.2Creation of Discovery Constructs

.  For each Accepted Target (including any [***] or New Target), Harpoon shall
carry out the Discovery Research Activities.  Following delivery by AbbVie of
the TCR Sequence Information or Antibody Sequence Information, as applicable,
with respect to an Accepted Target, Harpoon will create and evaluate against the
Discovery Construct Success Criteria [***] Discovery T-Cell Receptor Constructs
per Discovery T-Cell Receptor or such number of Discovery Antibody Constructs
per Discovery Antibody, as applicable, per Accepted Target that are anticipated
to be generated in accordance with the applicable Discovery Research Plan and
timeline set forth therein. The applicable Discovery Research Plan shall be
conducted over a period of up to [***] from receipt of such TCR Sequence
Information or Antibody Sequence Information, as applicable, for each Accepted
Target (or from the date of completion by Harpoon of Stage 1 of the Antibody
Discovery Research Plan, if applicable).  Notwithstanding the foregoing, Harpoon
shall not be required to conduct Discovery Research Activities concurrently for
more than [***] Accepted Targets.  If Harpoon[***]with respect to a



- 29 –

--------------------------------------------------------------------------------

 

[***](i.e. above such [***] Accepted Targets) based on the foregoing sentence,
[***] shall be [***].  Following the completion of such Discovery Research
Activities for an Accepted Target, Harpoon shall deliver to AbbVie, by the
applicable Discovery Construct Delivery Deadline, [***] (collectively, the
“Accepted Target Deliverables”).  Upon delivery of the Accepted Target
Deliverables with respect to an Accepted Target, Harpoon shall have completed
all of its obligations under the applicable Discovery Research Plan with respect
to such Accepted Target, and thereafter AbbVie shall evaluate whether the
Discovery Construct Success Criteria have been met.  If Harpoon is in material
breach of its obligation to perform any Discovery Research Activities and fails
to remedy such breach within [***] after written notice thereof from AbbVie,
[***].  In the event of such [***].  Notwithstanding the foregoing, if [***]
following the date [***] such [***].  The Parties acknowledge and agree that in
the event [***].  If AbbVie so [***], to the extent reasonably requested by
AbbVie and permitted under the terms and conditions of [***], [***] to the
extent [***]. Following AbbVie’s receipt of the Accepted Target Deliverables,
AbbVie will evaluate whether the Discovery Construct Success Criteria have been
met.  If AbbVie determines in good faith that the Discovery Construct Success
Criteria have not been met by any of the Discovery Constructs for an Accepted
Target, [***]of AbbVie’s receipt of the Accepted Target Deliverables for such
Accepted Target, provide written notice to Harpoon identifying the deficiencies
and Harpoon will[***] to AbbVie in accordance with this Section 4.2.  

4.3Development of Discovery Constructs and Licensed Products

.  For each Accepted Target, following the applicable Target Acceptance Date,
except for Harpoon’s responsibilities in the conduct of the applicable Discovery
Research Plan, AbbVie shall have the sole right to Develop and Manufacture (and
shall control all aspects of Development and Manufacturing), including seeking
Regulatory Approvals for, Discovery Constructs and Licensed



- 30 –

--------------------------------------------------------------------------------

 

Products in the Field and in the Territory and, for clarity, Harpoon and its
Affiliates shall have no right to do so.  For each Accepted Target, following
the creation of the applicable Discovery Constructs, AbbVie shall use
Commercially Reasonable Efforts to Develop and obtain Regulatory Approval for a
Licensed Product for at least one Indication for use in [***] Major Market.  For
the purposes of clarity, AbbVie’s obligation to Develop and obtain Regulatory
Approval for a Licensed Product as set forth in this Section 4.3 shall be
satisfied by AbbVie’s Commercially Reasonable Efforts to Develop a Licensed
Product directed to [***].  AbbVie shall have the right to satisfy its diligence
obligations under this Section 4.3 through its Affiliates or
Sublicensees.  Except as set forth in this Section 4.3, AbbVie shall have no
other diligence obligations, express or implied, with respect to the Development
of the Discovery Constructs or Licensed Products with respect to such Accepted
Target in the Territory.  For each Accepted Target, following the applicable
Target Acceptance Date and until submission of a BLA for a Licensed Product
directed to such Accepted Target in a Major Market, AbbVie will provide to
Harpoon annual reports within [***] after the end of each Calendar Year
summarizing the key Development activities undertaken and summarizing the
results achieved with respect to the applicable Discovery Constructs and
Licensed Products during such Calendar Year, and Harpoon shall provide the JRC
with interim updates on such activities and results at its regularly scheduled
meetings.

4.4Supply of Technology for Development Purposes

.  On an Accepted Target-by-Accepted Target basis:  

(a)Harpoon shall, and shall cause its Affiliates to, [***], disclose and make
available to AbbVie (which obligation may be satisfied by granting personnel
designated by AbbVie controlled access to an electronic data room), in such form
as maintained by Harpoon in the ordinary course of business, [***] for AbbVie’s
Development of the Discovery Constructs (including sequence information), [***]
of the Discovery Constructs pursuant to Section 4.2 and [***] of the
development, making, conception, or reduction to practice of such [***]  

(b)Harpoon shall provide AbbVie with all reasonable assistance required in order
to transfer to AbbVie the [***] required to be produced pursuant to clause (a)
above, in each case in a timely manner, and shall assist AbbVie with respect to
the [***].  Without prejudice to the generality of the foregoing, if visits of
Harpoon’s representatives to AbbVie’s facilities are reasonably requested by
AbbVie for purposes of transferring [***]



- 31 –

--------------------------------------------------------------------------------

 

[***] to AbbVie or for purposes of providing AbbVie the assistance referenced in
the preceding sentence, Harpoon shall send appropriate representatives to
AbbVie’s facilities.  For each Accepted Target, Harpoon shall provide
[***]pursuant to this Section 4.4 [***] and AbbVie shall reimburse Harpoon for
all out-of-pocket travel and related expenses incurred pursuant to this Section
4.4; any additional consulting time shall be performed and compensated as
mutually agreed by the Parties in writing.

(c)The Parties may, each in their sole discretion, elect to collaboratively
develop [***], subject to the negotiation of a mutually agreed upon separate
agreement.

4.5Expenses and Invoicing

.  Except as expressly set forth in this Agreement, each Party shall bear all
costs and expenses associated with the Development activities for which such
Party is responsible under this Agreement and the applicable Discovery Research
Plan; provided, that [***] pursuant to (including the limitations set forth in)
Section 4.2.  If AbbVie [***] in accordance with Section 4.2, then [***]
associated with [***], and, Harpoon shall [***].

4.6Subcontracting

.  Each Party shall have the right to subcontract any of its Development
activities to a Third Party (a “Third Party Provider”); provided, that [***] to
such Third Party Provider and the activities to be subcontracted [***]
sufficient for Harpoon to comply with the applicable terms and conditions of
this Agreement, including the confidentiality provisions of ARTICLE 10.

4.7Regulatory Matters

.  

4.7.1Regulatory Activities.  

(a)As between the Parties, AbbVie, at its sole expense, shall have the sole
right to prepare, obtain, and maintain the Drug Approval Applications (including
the setting of the overall regulatory strategy therefor), other Regulatory
Approvals and other regulatory submissions, and to conduct communications with
the Regulatory Authorities, for Discovery Constructs or Licensed Products in the
Territory (which shall include filings of or with respect to INDs and other
filings or communications with the Regulatory Authorities).  Harpoon



- 32 –

--------------------------------------------------------------------------------

 

shall support AbbVie, as may be reasonably necessary, in obtaining Regulatory
Approvals for the Licensed Products, and in the activities in support thereof,
including providing necessary documents or other materials required by
Applicable Law to obtain Regulatory Approvals, in each case in accordance with
the terms and conditions of this Agreement and the Discovery Research Plans.

(b)All Regulatory Documentation (including all Regulatory Approvals and Product
Labeling) specifically relating to the Discovery Constructs or Licensed Products
with respect to the Territory shall be owned by, and shall be the sole property
and held in the name of, AbbVie or its designated Affiliate, Sublicensee or
designee.  Harpoon shall duly execute and deliver, or cause to be duly executed
and delivered, such instruments and shall do and cause to be done such acts and
things, including the filing of such assignments, agreements, documents, and
instruments, as may be necessary under, or as AbbVie may reasonably request in
connection with, or to carry out more effectively the purpose of, or to better
assure and confirm unto AbbVie its rights under, this Section.  

4.7.2Recalls.  AbbVie shall make every reasonable effort to notify Harpoon
promptly following its determination that any event, incident, or circumstance
has occurred that may result in the need for a recall, market suspension, or
market withdrawal of a Licensed Product in the Territory, and shall include in
such notice the reasoning behind such determination, and any supporting
facts.  AbbVie (or its Sublicensee) shall have the right to make the final
determination whether to voluntarily implement any such recall, market
suspension, or market withdrawal in the Territory.  If a recall, market
suspension, or market withdrawal is mandated by a Regulatory Authority in the
Territory, AbbVie (or its Sublicensee) shall initiate such a recall, market
suspension, or market withdrawal in compliance with Applicable Law.  For all
recalls, market suspensions or market withdrawals undertaken pursuant to this
Section 4.7.2, AbbVie (or its Sublicensee) shall be solely responsible for the
execution thereof, and Harpoon shall reasonably cooperate in all such recall
efforts, at AbbVie’s expense.

4.7.3Compliance.  Each Party shall perform or cause to be performed, any and all
of its Discovery Research Activities in good scientific manner and in compliance
with all Applicable Law.

4.7.4Records.

(a)Each of Harpoon and AbbVie shall, and shall ensure that its Third Party
Providers, maintain records in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes, and in compliance with
Applicable Law, which shall be complete and accurate and shall properly reflect
all work done and results achieved in the performance of its designated
Discovery Research Activities which shall record only such activities and shall
not include or be commingled with records of activities outside the scope of
this Agreement.  Such records shall be retained by Harpoon or AbbVie, as the
case may be, [***], or for such longer period as may be required by Applicable
Law.  Upon request, Harpoon shall provide copies of the records it has
maintained pursuant to this Section 4.7.4 to AbbVie.  AbbVie shall maintain such
records and the information disclosed therein in confidence in accordance with
ARTICLE 10.


- 33 –

--------------------------------------------------------------------------------

 

(b)AbbVie shall have the right, [***] to inspect and copy all records of Harpoon
maintained pursuant to Section 4.7.4.  AbbVie shall maintain such records and
the information disclosed therein in confidence in accordance with ARTICLE 10.  

ARTICLE 5
COMMERCIALIZATION

5.1In General

.  AbbVie (itself or through its Affiliates or Sublicensees) shall have the sole
right to Commercialize Discovery Constructs and Licensed Products in the
Territory at its own cost and expense.  

5.2Commercialization Diligence

.  For each Accepted Target, AbbVie shall use Commercially Reasonable Efforts to
Commercialize one Licensed Product in [***] Major Market following receipt of
Regulatory Approval therefor in such Major Market; provided, that (a) such
obligation is expressly conditioned upon (i) Harpoon’s and its Affiliates’
performing their respective obligations hereunder, (ii) [***] and (iii) the
[***].  For the purposes of clarity, AbbVie’s obligation to Commercialize a
Licensed Product as set forth in this Section 5.2 shall be satisfied by AbbVie’s
Commercially Reasonable Efforts to Commercialize a Licensed Product directed to
[***].  Harpoon acknowledges and agrees that, in addition to the foregoing,
(A) the Commercialization of Licensed Product may, subject to Section 14.1, be
delayed, suspended or otherwise modified by AbbVie in response to circumstances
outside the reasonable control of AbbVie, including force majeure events,
(B) AbbVie shall have the right to satisfy its diligence obligations under this
Section through its Affiliates or Sublicensees, and [***].  With respect to a
particular Accepted Target, in the event that AbbVie decides to discontinue the
development or commercialization of a Discovery Construct or Licensed Product in
favor of another Discovery Construct or Licensed Product, its obligations under
this Section shall cease with respect to such initial Discovery Construct or
Licensed Product in favor of such other Discovery Construct or Licensed
Product.  Harpoon further acknowledges that AbbVie is in the business of
Exploiting products and nothing in this Agreement shall be construed as
restricting such business or imposing on AbbVie the duty to Exploit any Licensed
Product for which royalties are payable hereunder to the exclusion of, or in
preference to, any other product, or in any way other than in accordance with
its normal commercial practices.  If at any time Harpoon has a reasonable basis
to believe that AbbVie is in material breach of its material obligations under
this



- 34 –

--------------------------------------------------------------------------------

 

Section, then Harpoon may so notify AbbVie, specifying the basis for its belief,
and the Parties shall meet within [***] after such notice to discuss in good
faith Harpoon’s concerns.  

5.3Booking of Sales; Distribution

.  AbbVie shall have the sole right to invoice and book sales, establish all
terms of sale (including pricing and discounts) and warehousing, and distribute
the Licensed Products in the Territory and to perform or cause to be performed
all related services.  AbbVie shall handle all returns, recalls, or withdrawals,
order processing, invoicing, collection, distribution, and inventory management
with respect to the Licensed Products in the Territory.

5.4Product Trademarks

.  AbbVie shall have the sole right to determine and own the Product Trademarks
to be used with respect to the Exploitation of the Licensed Products on a
worldwide basis.  Harpoon shall not, and shall not permit its Affiliates to,
attack, dispute, or contest the validity of or ownership of such Product
Trademark anywhere in the Territory or any registrations issued or issuing with
respect thereto or use in their respective businesses, any Trademark that is
confusingly similar to, misleading or deceptive with respect to or that dilutes
any (or any part) of the Product Trademarks.  Notwithstanding the foregoing, to
the extent required by Applicable Law in a country or other jurisdiction in the
Territory, the promotional materials, packaging, and Product Labeling for the
Licensed Products used by AbbVie and its Affiliates in connection with the
Licensed Products in such country or other jurisdiction shall contain (a) the
corporate name of Harpoon (and to the extent required, Harpoon grants AbbVie a
license, with the right to sublicense, to use the same for such purpose), and
(b) the logo and corporate name of the manufacturer (if other than AbbVie or an
Affiliate).

5.5Commercial Supply of Discovery Constructs or Licensed Products

.  As between the Parties, AbbVie shall have the sole right, at its expense, to
Manufacture (or have Manufactured) and supply Discovery Constructs and Licensed
Products for commercial sale in the Territory by AbbVie and its Affiliates and
Sublicensees.

ARTICLE 6
GRANT OF RIGHTS

6.1Grants to AbbVie

.  

6.1.1Upon the Effective Date, Harpoon (on behalf of itself and its Affiliates)
hereby grants to AbbVie, on an Accepted Target-by-Accepted Target basis:

(a)an exclusive (including with regard to Harpoon and its Affiliates, except as
provided in Section 6.6) license (or sublicense), with the right to grant
sublicenses in accordance with Section 6.3, under the Harpoon Background
Patents, the Harpoon Program Patents, the Harpoon Background Know-How, the
Harpoon Program Know-How and Harpoon’s interests in the Joint Program Patents
and the Joint Program Know-How, to Exploit the Discovery T-Cell Receptor
Constructs and Licensed Products comprising or containing Discovery T-Cell
Receptor Constructs in the Field in the Territory;

(b)an exclusive (including with regard to Harpoon and its Affiliates, except as
provided in Section 6.6) license and right of reference, with the right to grant



- 35 –

--------------------------------------------------------------------------------

 

sublicenses and further rights of reference in accordance with Section 6.3,
under the Regulatory Approvals and any other Regulatory Documentation that
Harpoon or its Affiliates may Control with respect to the Discovery T-Cell
Receptor Constructs or Licensed Products comprising or containing Discovery
T-Cell Receptor Constructs as necessary for purposes of Exploiting the Discovery
T-Cell Receptor Constructs and Licensed Products comprising or containing
Discovery T-Cell Receptor Constructs in the Field in the Territory;

(c)a non-exclusive, royalty-free license, with the right to grant sublicenses in
accordance with Section 6.3, under the Harpoon Background Patents, the Harpoon
Program Patents, the Harpoon Background Know-How, the Harpoon Program Know-How
and Harpoon’s interests in the Joint Program Patents and the Joint Program
Know-How, to conduct Discovery Research Activities assumed by AbbVie in
accordance with Sections 4.2 (if any); and

6.1.2Upon the Amended Effective Date, Harpoon (on behalf of itself and its
Affiliates) hereby grants to AbbVie, on an Accepted Target-by-Accepted Target
basis:

(a)an exclusive (including with regard to Harpoon and its Affiliates, except as
provided in Section 6.6) license (or sublicense), with the right to grant
sublicenses in accordance with Section 6.3, under the Harpoon Background
Patents, the Harpoon Program Patents, the Harpoon Background Know-How, the
Harpoon Program Know-How and Harpoon’s interests in the Joint Program Patents
and the Joint Program Know-How, to Exploit the Discovery Antibody Constructs and
Licensed Products comprising or containing Discovery Antibody Constructs in the
Field in the Territory; and

(b)an exclusive (including with regard to Harpoon and its Affiliates, except as
provided in Section 6.6) license and right of reference, with the right to grant
sublicenses and further rights of reference in accordance with Section 6.3,
under the Regulatory Approvals and any other Regulatory Documentation that
Harpoon or its Affiliates may Control with respect to the Discovery Antibody
Constructs or Licensed Products comprising or containing Discovery Antibody
Constructs as necessary for purposes of Exploiting the Discovery Antibody
Receptor Constructs and Licensed Products comprising or containing Discovery
Antibody Constructs in the Field in the Territory.

6.1.3The grants set forth in Section 6.1.1 and Section 6.1.2 will automatically
come into full force and effect on the Target Acceptance Date for such Accepted
Target without any further action required by either Party under this Agreement.

6.2Grants to Harpoon

.  

6.2.1Upon the Effective Date, AbbVie hereby grants to Harpoon, on an Accepted
Target-by-Accepted Target basis, a non-exclusive, royalty-free license, without
the right to grant sublicenses (other than to permitted subcontractors of
Harpoon in accordance with Section 4.6), under the AbbVie Background Patents,
AbbVie Background Know-How, AbbVie Program Patents, AbbVie Program Know-How, and
AbbVie’s interests in the Joint Program Patents and the Joint Program Know-How
to Develop and Manufacture the Discovery T-Cell Receptor Constructs in the
Territory solely for purposes of performing its obligations as set forth in, and
subject to, the Discovery Research Plans.


- 36 –

--------------------------------------------------------------------------------

 

6.2.2Upon the Amended Effective Date, AbbVie hereby grants to Harpoon, on an
Accepted Target-by-Accepted Target basis, a non-exclusive, royalty-free license,
without the right to grant sublicenses (other than to permitted subcontractors
of Harpoon in accordance with Section 4.6), under the AbbVie Background Patents,
AbbVie Background Know-How, AbbVie Program Patents, AbbVie Program Know-How, and
AbbVie’s interests in the Joint Program Patents and the Joint Program Know-How
to Develop and Manufacture the Discovery Antibody Constructs in the Territory
solely for purposes of performing its obligations as set forth in, and subject
to, the Discovery Research Plans.

6.2.3The grant set forth in Section 6.2.1 and Section 6.2.2 will automatically
come into full force and effect on the Target Acceptance Date for such Accepted
Target without any further action required by either Party under this Agreement.

6.3Sublicenses

.  AbbVie shall have the right to grant sublicenses (or further rights of
reference), through multiple tiers of sublicensees, under the licenses and
rights of reference granted in Section 6.1, to its Affiliates and other Persons;
provided that any such sublicenses shall be consistent with the terms and
conditions of this Agreement and AbbVie shall remain liable for its obligations
under this Agreement and for the performance of all sublicensees.  AbbVie shall
provide Harpoon with a copy of any such sublicense agreement within [***] after
the execution thereof, which copy may be redacted with respect to information
not pertinent to compliance with this Agreement.

6.4Distributorships

.  . AbbVie shall have the right, in its sole discretion, to appoint its
Affiliates, and AbbVie and its Affiliates shall have the right, in their sole
discretion, to appoint any other Persons, in the Territory or in any country or
other jurisdiction of the Territory, to distribute, market, and sell the
Licensed Products.  Where AbbVie or its Affiliates appoints such a Person and
such Person is not an Affiliate of AbbVie and does not have rights to, and does
not, Manufacture any Licensed Product (except solely to package or label such
Licensed Product purchased in bulk form from AbbVie or its Affiliates), that
Person shall be a “Distributor” for purposes of this Agreement.

6.5Co-Promotion Rights

.  .  For purposes of clarity, AbbVie and its Affiliates shall have the right,
in their sole discretion, to co-promote the Licensed Products with any other
Person(s), or to appoint one (1) or more Third Parties to promote the Licensed
Products without AbbVie in all or any part of the Territory.

6.6Retention of Rights

.

6.6.1Notwithstanding the exclusive licenses granted to AbbVie pursuant to
Section 6.1, Harpoon retains the right to practice under the Harpoon Background
Patents, the Harpoon Program Patents, the Harpoon Background Know-How, the
Harpoons Program Know-How, Harpoon’s interests in the Joint Program Patents and
the Joint Program Know-How, Regulatory Approvals and any other Regulatory
Documentation (a) to perform (and to sublicense Third Parties to perform as
permitted hereunder) its obligations under this Agreement and (b) for any
purpose outside the scope of the licenses and rights granted pursuant to Section
6.1, including to Exploit any products or services other than Discovery
Constructs and Licensed Products subject to Section 6.8.1.  Except as expressly
provided herein, Harpoon grants no other right or license,



- 37 –

--------------------------------------------------------------------------------

 

including any rights or licenses to the Harpoon Background Patents, the Harpoon
Program Patents, the Harpoon Background Know-How, the Harpoon Program Know-How,
Harpoon’s interests in the Joint Program Patents and the Joint Program Know-How,
the Regulatory Documentation or any other Patent or intellectual property rights
not otherwise expressly granted herein.

6.6.2Except as expressly provided herein, AbbVie grants no other right or
license, including any rights or licenses to the AbbVie Background Patents, the
AbbVie Program Patents, the AbbVie Background Know-How, the AbbVie Program
Know-How, the Regulatory Documentation, or any other Patent or intellectual
property rights not otherwise expressly granted herein.

6.7Confirmatory Patent License

.  Harpoon shall if requested to do so by AbbVie immediately enter into
confirmatory license agreements consistent with this Agreement in the form or
substantially the form reasonably requested by AbbVie for purposes of recording
the licenses granted under this Agreement with such patent offices in the
Territory as AbbVie considers appropriate.  Until the execution of any such
confirmatory licenses, so far as may be legally possible, Harpoon and AbbVie
shall have the same rights in respect of the Harpoon Background Patents, Harpoon
Program Patents and Joint Program Patents and be under the same obligations to
each other in all respects as if the said confirmatory licenses had been
executed.

6.8Exclusivity with Respect to the Territory

.  

6.8.1Harpoon shall not, and shall cause its Affiliates not to, on an Accepted
Target-by-Accepted Target basis, beginning on the applicable Target Acceptance
Date until the termination or expiration of this Agreement with respect to the
applicable Accepted Target (including by [***] or [***]), (a) directly or
indirectly, whether alone or together with a Third Party, [***] for any purpose
except [***], (b) directly or indirectly, develop, commercialize or manufacture
any Competing Product in any country or other jurisdiction in the Territory, or
(c) license, authorize, appoint, or otherwise enable any Third Party to directly
or indirectly, develop, commercialize or manufacture any Competing Product in
any country or other jurisdiction in the Territory.  

6.8.2Notwithstanding the provisions of Section 6.8.1, if, during the Term,
[***].


- 38 –

--------------------------------------------------------------------------------

 

6.8.3From the Amended Effective Date until [***] after the Amended Effective
Date, Harpoon shall not, and shall cause its Affiliates not to [***], or is
intended for use against, [***]or otherwise [***] any other action that would
preclude a [***].

6.9In-License Agreements

.  Neither Harpoon nor any of its Affiliates shall, [***] enter into any
agreement with a Third Party (a) during the Term, related to Information,
Regulatory Documentation, materials, Patents, or other intellectual other
property rights [***], provided that, for clarity, the foregoing shall not
restrict Harpoon or its Affiliates from entering into any agreement with a Third
Party related to Information, Regulatory Documentation, materials, Patents, or
other intellectual other property rights directed [***].  Subject to Section
8.6, if Harpoon or any of its Affiliates, after the Effective Date (or after the
Amended Effective Date with respect to Discovery Antibody Constructs), become a
party to a license, sublicense or other agreement for additional intellectual
property rights, with the right to sublicense, that are [***] pursuant to the
preceding sentence, then Harpoon shall inform AbbVie and shall [***]t (“Proposed
Future In-Licensed Rights”).  If AbbVie notifies Harpoon in writing within [***]
after receipt of such copy that AbbVie wishes to receive a license or sublicense
(as applicable) under, and be subject to the rights and obligations of, the
Proposed Future In-Licensed Rights as they apply to AbbVie and this Agreement,
then the Proposed Future In-Licensed Rights shall automatically be included in
the Harpoon Background Patents and/or Harpoon Background Know-How (as
applicable) hereunder and AbbVie agrees to abide by all applicable terms and
conditions of such license, sublicense or other agreement, as it relates to
AbbVie and this Agreement, including payment of any financial obligations based
upon AbbVie’s practice of such intellectual property rights.  Except as provided
in the preceding sentence, Harpoon shall be solely responsible for and shall
bear any and all payments under any Harpoon In-License Agreements.

ARTICLE 7
PAYMENTS AND RECORDS

7.1Upfront Payment

.  

7.1.1[***] following the Effective Date, AbbVie shall pay Harpoon an upfront,
non-refundable, non-creditable amount equal to Seventeen Million Dollars
($17,000,000).  


- 39 –

--------------------------------------------------------------------------------

 

7.1.2[***] after the Amended Effective Date, AbbVie shall pay Harpoon a
one-time, non-refundable, non-creditable upfront payment equal to Twenty Million
Dollars ($20,000,000).

7.2Development Milestones

.  In partial consideration of the rights granted by Harpoon to AbbVie hereunder
and subject to the terms and conditions set forth in this Agreement, AbbVie
shall pay to Harpoon a non-refundable milestone payment within [***] after the
achievement of each of the following milestones for the first Licensed Product
for each Accepted Target (irrespective of whether such Accepted Target is an
initially nominated Accepted Target, [***] or New Target), calculated as
follows:  

7.2.1upon [***] for the first Licensed Product for an Accepted Target, [***];
and

7.2.2upon [***] for the first Licensed Product that [***] for an Accepted Target
[***], [***]; provided, however, that if [***] for such Licensed Product, [***]:

(a)in the amount of [***] upon the first achievement of such [***], if such
[***]; or

(b)in the amount of (i) [***] upon the first achievement of [***] upon the
subsequent achievement of [***].

On an Accepted Target-by-Accepted Target basis, if a development milestone
payment set forth in this Section 7.2 for a Licensed Product becomes due before
an earlier listed development milestone payment for such Licensed Product, then
the earlier listed development milestone payment shall become payable upon the
achievement of the later listed development milestone.

Each milestone payment in this Section 7.2 shall be payable only upon the first
achievement of such milestone for an Accepted Target and no amounts shall be due
for subsequent or repeated achievements of such milestone, whether for the same
or a different Licensed Product targeting such Accepted Target.  The maximum
aggregate amount payable by AbbVie pursuant to this



- 40 –

--------------------------------------------------------------------------------

 

Section 7.2 for each Accepted Target is [***] and for all Accepted Targets is
[***].

7.3Regulatory Milestones

.  In partial consideration of the rights granted by Harpoon to AbbVie hereunder
and subject to the terms and conditions set forth in this Agreement, AbbVie
shall pay to Harpoon a non-refundable milestone payment within [***] after the
achievement of each of the following milestones for each Accepted Target
(irrespective of whether such Accepted Target is an initially nominated Accepted
Target, [***] or New Target), calculated as follows:

7.3.1upon the [***] for a Licensed Product for an Accepted Target, [***];

7.3.2upon the [***] for a Licensed Product for an Accepted Target, [***];

7.3.3upon the [***] for a Licensed Product for an Accepted Target, [***]; and

7.3.4upon the [***] for a Licensed Product for an Accepted Target, [***].

Each milestone payment in this Section 7.3 shall be payable only upon the first
achievement of such milestone for an Accepted Target and no amounts shall be due
for subsequent or repeated achievements of such milestone, whether for the same
or a different Licensed Product targeting such Accepted Target.  The maximum
aggregate amount payable by AbbVie pursuant to this Section 7.3 for each
Accepted Target is [***] and for all Accepted Targets is [***].

7.4Commercialization Milestones

.  In partial consideration of the rights granted by Harpoon to AbbVie hereunder
and subject to the terms and conditions set forth in this Agreement, AbbVie
shall pay to Harpoon the following non-refundable milestone payments due within
[***] after the achievement of each of the following milestones for each
Accepted Target (irrespective of whether such Accepted Target is an initially
nominated Accepted Target, [***] or New Target), calculated as follows:

7.4.1upon the First Commercial Sale in [***] for an Accepted Target, [***];

7.4.2upon the First Commercial Sale in [***] for an Accepted Target, [***];


- 41 –

--------------------------------------------------------------------------------

 

7.4.3upon the First Commercial Sale in [***] for an Accepted Target, [***]; and

7.4.4upon the First Commercial Sale in [***] for an Accepted Target, [***].

Each milestone payment in this Section 7.4 shall be payable only upon the first
achievement of such milestone for each Accepted Target and no amounts shall be
due for subsequent or repeated achievements of such milestone, whether for the
same or a different Licensed Product targeting such Accepted Target.  The
maximum aggregate amount payable by AbbVie pursuant to this Section 7.4 for each
Accepted Target is [***] and for all Accepted Targets is [***].

7.5Sales-Based Milestones

.  In partial consideration of the rights granted by Harpoon to AbbVie hereunder
and subject to the terms and conditions set forth in this Agreement, AbbVie
shall pay to Harpoon the following non-refundable milestone payments due within
[***] in which such milestone was achieved for the first Licensed Product for
each Accepted Target (irrespective of whether such Accepted Target is an
initially nominated Accepted Target, [***] or New Target), calculated as
follows:

7.5.1upon the Net Sales in the Territory of a particular Licensed Product made
by AbbVie or any of its Affiliates or Sublicensees [***] equaling or exceeding
[***];

7.5.2upon the Net Sales in the Territory of a particular Licensed Product made
by AbbVie or any of its Affiliates or Sublicensees [***] equaling or exceeding
[***];

7.5.3upon the Net Sales in the Territory of a particular Licensed Product made
by AbbVie or any of its Affiliates or Sublicensees [***] equaling or exceeding
[***]; and

7.5.4upon the Net Sales in the Territory of a particular Licensed Product made
by AbbVie or any of its Affiliates or Sublicensees [***] equaling or exceeding
[***].

Each milestone payment in this Section 7.5 shall be payable only upon the first
achievement of such milestone for each Accepted Target and no amounts shall be
due for subsequent or repeated achievements of such milestone, whether for the
same or a different Licensed Product targeting such Accepted Target.  The
maximum aggregate amount payable by AbbVie pursuant to this Section 7.5 for each
Accepted Target is [***] and for all Accepted Targets is [***]. As used herein a
particular Licensed Product includes any Licensed Product that contains the same
Discovery Construct.  


- 42 –

--------------------------------------------------------------------------------

 

7.6Royalties

.

7.6.1Royalty Rates.  As further consideration for the rights granted to AbbVie
hereunder, subject to Section 7.6.3, commencing upon the First Commercial Sale
of a Licensed Product in the Territory, on a Licensed Product-by-Licensed
Product basis, AbbVie shall pay to Harpoon a non-refundable royalty on Net Sales
of each Licensed Product in the Territory (excluding Net Sales of each Licensed
Product in any country or other jurisdiction in the Territory for which the
Royalty Term for such Licensed Product in such country or other jurisdiction has
expired) during [***] at the following rates:

Net Sales in the Territory of each Licensed Product [***] in [***]

Royalty Rate

For that portion of aggregate Net Sales of each Licensed Product [***] in the
Territory during [***]

[***]

For that portion of aggregate Net Sales of each Licensed Product [***] in the
Territory during [***] but [***]

[***]

For that portion of aggregate Net Sales of each Licensed Product [***] in the
Territory during [***]

[***]

For the purposes of clarity, (a) all Licensed Products [***] shall be deemed to
be the same Licensed Product for purposes of the royalty tiers set forth in the
table above, and (b) the royalty tiers set forth in the table above shall apply
separately to Licensed Products that [***].  For example, if Net Sales for a
particular Licensed Product [***] during [***], and Net Sales for a Licensed
[***], then the Net Sales for such respective Licensed Products during [***] for
purposes of the royalty tiers set forth in the table above.

With respect to each Licensed Product in each country or other jurisdiction in
the Territory, from and after the expiration of the Royalty Term for such
Licensed Product in such country or other jurisdiction, Net Sales of such
Licensed Product in such country or other jurisdiction shall be excluded for
purposes of calculating the aggregate Net Sales amounts and applicable royalty
rates set forth in this Section 7.6.1.  


- 43 –

--------------------------------------------------------------------------------

 

7.6.2Royalty Term.  AbbVie shall have no obligation to pay any royalty with
respect to Net Sales of any Licensed Product in any country or other
jurisdiction after the Royalty Term for such Licensed Product in such country or
other jurisdiction has expired.  

7.6.3Reductions.  Notwithstanding the foregoing:

(a)in the event that in any country or other jurisdiction in the Territory
during the Royalty Term for a Licensed Product there is Biosimilar Competition
in such country or other jurisdiction, then for each such country or other
jurisdiction, the royalties payable to Harpoon for the Net Sales of such
Licensed Product in such country or other jurisdiction shall be reduced by [***]
of the applicable royalty rate(s) set forth in Section 7.6.1.  For purposes
herein, “Biosimilar Competition” means, on a country or other jurisdiction and
Licensed Product basis, [***] of such Licensed Product sold in that country or
other jurisdiction by AbbVie, its Affiliates and Sublicensees.  Unless otherwise
agreed by the Parties, the [***] shall be as [***] or any other [***] by the
Parties;

(b)AbbVie shall be entitled to deduct from [***] payable hereunder with respect
to a Licensed Product for a particular country or other jurisdiction [***] of
all [***] paid under AbbVie In-License Agreements with respect to such Licensed
Product for such country or other jurisdiction; provided that in no case shall
such deduction reduce such [***] set forth in Section [7.2, 7.3, 7.4, 7.5 or
7.6.1], as applicable, [***];

(c)[***] in a country or other jurisdiction in the Territory, then, for the
purposes of calculating the royalties payable with respect to such Licensed
Product under Section 7.6.1, [***]; and

(d)in the event that, and in such case from and after the date on which, a
Licensed Product is Exploited in a country or other jurisdiction and is not
covered by a Valid Claim of a [***] Patent that covers (i) [***] in such country
or other jurisdiction or (ii) [***] such Licensed Product [***] in such country
or other jurisdiction (provided that (A) [***], or (B) [***], when [***]), the
royalty rate set forth in Section 7.6.1 with



- 44 –

--------------------------------------------------------------------------------

 

respect to such country or other jurisdiction (for purposes of calculations
under Section 7.6.1), shall be reduced [***].

7.7Royalty Payments and Reports

.  AbbVie shall calculate all amounts payable to Harpoon pursuant to Section 7.6
at the end of each Calendar Quarter, which amounts shall be converted to
Dollars, in accordance with Section 7.8.  AbbVie shall pay to Harpoon the
royalty amounts due with respect to a given Calendar Quarter within [***] after
the end of such Calendar Quarter.  Each payment of royalties due to Harpoon
shall be accompanied by a statement of the amount of Net Sales of each Licensed
Product in each country or other jurisdiction the Territory during the
applicable Calendar Quarter (including such amounts expressed in local currency
and as converted to Dollars) and a calculation of the amount of royalty payment
due on such Net Sales for such Calendar Quarter.

7.8Mode of Payment; Offsets

.  All payments to either Party under this Agreement shall be made by deposit of
Dollars in the requisite amount to such bank account as the receiving Party may
from time to time designate by notice to the paying Party.  For the purpose of
calculating any sums due under, or otherwise reimbursable pursuant to, this
Agreement (including the calculation of Net Sales expressed in currencies other
than Dollars), a Party shall convert any amount expressed in a foreign currency
into Dollar equivalents using its, its Affiliate’s or Sublicensee’s standard
conversion methodology consistent with Accounting Standards.  [***]

7.9Withholding Taxes

.  

7.9.1Withholding Amounts.  Where any sum due to be paid to either Party
hereunder is subject to any withholding or similar tax, the Parties shall use
their commercially reasonable efforts to do all such acts and things and to sign
all such documents as will enable them to take advantage of any applicable
double taxation agreement or treaty.  In the event there is no applicable double
taxation agreement or treaty, or if an applicable double taxation agreement or
treaty reduces but does not eliminate such withholding or similar tax, the payor
shall remit such withholding or similar tax to the appropriate government
authority, deduct the amount paid from the amount due to payee and secure and
send to payee the best available evidence of the payment of such withholding or
similar tax.  Any such amounts deducted by the payor in respect of such
withholding or similar tax shall be treated as having been paid by the payor for
purposes of this Agreement.  If withholding or similar taxes are paid to a
government authority, each Party will provide the other such assistance as is
reasonably required to obtain a refund of the withheld or similar taxes, or to
obtain a credit with respect to such taxes paid.  In the event that a government
authority retroactively determines that a payment made by the paying Party to
the receiving Party pursuant to this Agreement should have been subject to
withholding or similar (or to additional withholding or similar) taxes, and such
paying Party (the “Withholding Party”) remits such withholding or similar taxes
to the government authority, including any interest and penalties that may be
imposed thereon (together with the tax paid, the “Withholding Amount”), the
Withholding Party will have the right (a) to offset the Withholding Amount
against future payment obligations of the Withholding Party under this Agreement
or (b) to invoice the receiving Party for the Withholding Amount (which shall be
payable by the receiving Party within [***]



- 45 –

--------------------------------------------------------------------------------

 

of its receipt of such invoice), or to pursue reimbursement of the Withholding
Amount by any other available remedy.

7.9.2Withholding Actions. Notwithstanding the foregoing, the Parties acknowledge
and agree that if AbbVie (or its assignee pursuant to Section 14.4) is required
by Applicable Law to withhold taxes in respect of any amount payable under this
Agreement, and if such withholding obligation arises as a result of any action
taken by AbbVie or its Affiliate or successor or assignee, including without
limitation an assignment of this Agreement as permitted under Section 14.4 of
this Agreement, a change in tax residency of AbbVie, or payments arise or are
deemed to arise through a branch of AbbVie and such withholding taxes exceed the
amount of withholding taxes that would have been applicable if such action had
not occurred (each an “AbbVie Withholding Tax Action”), then, any such amount
payable shall be increased to take into account such increased withholding taxes
as may be necessary so that, after making all required withholdings Harpoon (or
its assignee pursuant to Section 14.4) receives an amount equal to the sum it
would have received had no such AbbVie Withholding Tax Action occurred.  [***].

7.10Indirect Taxes

. Except as otherwise provided in this Agreement, all payments due under this
Agreement are exclusive of value added taxes, sales taxes, consumption taxes and
other similar taxes (the “Indirect Taxes”).  Notwithstanding anything to the
contrary in this Agreement, AbbVie shall be responsible for any Indirect Taxes
as well as any transfer, documentary, sales use, stamp, registration, value
added or other similar tax that is imposed with respect to the payments or the
related transfer of rights or other property pursuant to the terms of this
Agreement.  If the Indirect Taxes originally paid or otherwise borne by the
paying Party are in whole or in part subsequently determined not to have been
chargeable, all reasonably necessary steps will be taken by the receiving Party
to receive a refund of these undue Indirect Taxes from the applicable
governmental authority or other fiscal authority and any amount of undue
Indirect Taxes repaid by such authority to the receiving Party will be
transferred to the paying Party within [***] of receipt.

7.11Interest on Late Payments

.  If any payment due to either Party under this Agreement is not paid when due,
then such paying Party shall pay interest thereon (before and after any
judgment) at [***], such interest to run from the date on which payment of such
sum became due until payment thereof in full together with such interest.

7.12Audit

.  AbbVie shall, shall cause its Affiliates to, and shall use commercially
reasonable efforts to cause its Sublicensees to keep complete and accurate books
and records pertaining to Net Sales of Licensed Products in sufficient detail to
calculate all amounts payable hereunder.  At the request of Harpoon, AbbVie
shall permit an independent public accounting firm of nationally recognized
standing designated by Harpoon and reasonably acceptable to AbbVie, at
reasonable times during normal business hours and upon reasonable notice, to
audit the books and records maintained pursuant to this Section 7.12 to ensure
the accuracy of all reports and payments made hereunder.  Such examinations may
not (a) be conducted for any Calendar Quarter [***], (b) be conducted more than
once in any [***]



- 46 –

--------------------------------------------------------------------------------

 

[***] period or (c) be [***].  The accounting firm shall disclose to Harpoon
only whether the reports are correct or not, and the specific details concerning
any discrepancies.  No other information shall be shared.  Except as provided
below, the cost of this audit shall be borne by Harpoon, unless the audit
reveals a variance [***] from the reported amounts or [***], in which case
AbbVie shall bear the cost of the audit.

7.13Audit Dispute

. In the event of a dispute with respect to any audit under Section 7.12,
Harpoon and AbbVie shall work in good faith to resolve the disagreement.  If the
Parties are unable to reach a mutually acceptable resolution of any such dispute
within [***], the dispute shall be submitted for resolution to a certified
public accounting firm jointly selected by each Party’s certified public
accountants or to such other Person as the Parties shall mutually agree (the
“Audit Expert”).  The decision of the Audit Expert shall be final and the costs
of such arbitration as well as the initial audit shall be borne between the
Parties in such manner as the Audit Expert shall determine.  Not later than
[***] after such decision and in accordance with such decision, AbbVie shall pay
the additional amounts or Harpoon shall reimburse the excess payments, as
applicable.

7.14Confidentiality

.  The receiving Party shall treat all information subject to review under this
ARTICLE 7 in accordance with the confidentiality provisions of ARTICLE 10 and
the Parties shall cause the Audit Expert to enter into a reasonably acceptable
confidentiality agreement with AbbVie obligating such firm to retain all such
financial information in confidence pursuant to such confidentiality agreement.

7.15[***]

.  The development milestone payments, regulatory milestone payments,
commercialization milestone payments, sales-based milestone payments and
royalties in Sections 7.2, 7.3, 7.4, 7.5 and 7.6 shall not apply to Development
and Commercialization of Discovery Constructs or Licensed Products [***] a
Discovery Construct or Licensed Product or [***] Discovery Construct or Licensed
Product.  In the event that a Discovery Construct or Licensed Product is
Developed for any such purposes, [***] for the sale of such Licensed Product
that [***] such Licensed Product and [***], as applicable, provided that, for
clarity, any such [***] under this Agreement with respect to Discovery
Constructs or Licensed Products that are [***].

7.16No Other Compensation

.  Each Party hereby agrees that the terms of this Agreement fully define all
consideration, compensation and benefits, monetary or otherwise, to be paid,
granted or delivered by one (1) Party to the other Party in connection with the
transactions contemplated herein. Neither Party previously has paid or entered
into any other commitment to pay, whether orally or in writing, any of the other
Party’s employees, directly or indirectly, any



- 47 –

--------------------------------------------------------------------------------

 

consideration, compensation or benefits, monetary or otherwise, in connection
with the transaction contemplated herein.

ARTICLE 8
INTELLECTUAL PROPERTY  

8.1Ownership of Intellectual Property

.

8.1.1Harpoon Ownership.  As between the Parties, Harpoon shall own all right,
title and interest in and to any and all Harpoon Background Patents, Harpoon
Background Know-How, Harpoon Program Patents and Harpoon Program Know-How.  

8.1.2AbbVie Ownership.  As between the Parties, AbbVie or an Affiliate
designated by AbbVie shall own and retain all right, title, and interest in and
to any and all AbbVie Background Patents, AbbVie Background Know-How, AbbVie
Program Patents, AbbVie Program Know-How, Product-Specific Know-How and
Product-Specific Patents.

8.1.3Ownership of Joint Program Patents and Joint Program Know-How.  Subject to
Section 4.7.1(b), as between the Parties, each Party shall own an equal,
undivided interest in any and all Joint Program Patents and Joint Program
Know-How.  Subject to the licenses and rights of reference granted under
Sections 6.1 and 6.2 and Harpoon’s exclusivity obligations hereunder, each Party
shall have the right to Exploit the Joint Intellectual Property Rights without a
duty of seeking consent from or accounting to the other Party.

8.1.4United States Law. The determination of whether Information and inventions
are conceived, discovered, developed, or otherwise made by a Party for the
purpose of allocating proprietary rights (including Patent, copyright or other
intellectual property rights) therein, shall, for purposes of this Agreement, be
made in accordance with Applicable Law in the United States.

8.1.5Assignment Obligation.

(a)Each Party shall cause all Persons who perform activities for such Party
under this Agreement to be under an obligation to assign (or, if such Party is
unable to cause such Person to agree to such assignment obligation despite such
Party’s using commercially reasonable efforts to negotiate such assignment
obligation, provide a license under) their rights in any Information and
inventions resulting therefrom to such Party, except where Applicable Law
requires otherwise and except in the case of governmental, not-for-profit and
public institutions which have standard policies against such an assignment (in
which case a suitable license, or right to obtain such a license, shall be
obtained).

(b)AbbVie will promptly disclose to Harpoon in writing, the conception,
discovery, development or making of any Harpoon Program Know-How, Harpoon
Program Patents, Product-Specific Know-How and Product-Specific Patents by
Persons who perform activities for AbbVie under this Agreement.  AbbVie, for
itself and on behalf of its Affiliates, hereby assigns (and to the extent such
assignment can only be made in the future hereby agrees to assign), to Harpoon
all its right, title and interest in and to any Harpoon Program Know-



- 48 –

--------------------------------------------------------------------------------

 

How and Harpoon Program Patents.  AbbVie will execute and record assignments and
other necessary documents consistent with such ownership promptly upon
request.  

(c)Harpoon will promptly disclose to AbbVie in writing, the conception,
discovery, development or making of any AbbVie Program Know-How, AbbVie Program
Patents, Product-Specific Know-How and Product-Specific Patents by Persons who
perform activities for Harpoon under this Agreement.  Harpoon, for itself and on
behalf of its Affiliates, hereby assigns (and to the extent such assignment can
only be made in the future hereby agrees to assign), to AbbVie all its right,
title and interest in and to any AbbVie Program Know-How, AbbVie Program
Patents, Product-Specific Know-How and Product-Specific Patents.  Harpoon will
execute and record assignments and other necessary documents consistent with
such ownership promptly upon request.  

(d)Each Party will promptly disclose to the other Party in writing, the
conception, discovery, development or making of any Joint Program Know-How or
Joint Program Patents by Persons who perform activities for it under this
Agreement.  Each Party will execute and record assignments and other necessary
documents consistent with such ownership promptly upon request.

8.2Maintenance and Prosecution of Patents

.

8.2.1Patent Prosecution and Maintenance of Harpoon Background Patents.  Harpoon
shall have the sole right, but not the obligation, through the use of internal
or outside counsel, to prepare, file, prosecute, and maintain the Harpoon
Background Patents worldwide, at Harpoon’s sole cost and expense.  Harpoon shall
keep AbbVie informed regarding each Harpoon Background Patent relating to use of
the Harpoon Platform incorporating a T-Cell Receptor or Antibody that Harpoon is
prosecuting, and shall provide copies to AbbVie of all material communications
sent to such patent offices by or on behalf of Harpoon.

8.2.2Patent Prosecution and Maintenance of Harpoon Program Patents. In
consultation with AbbVie, Harpoon shall have the right, but not the obligation,
through the use of internal or outside counsel reasonably acceptable to AbbVie,
to prepare, file, prosecute, and maintain the Harpoon Program Patents worldwide,
at Harpoon’s sole cost and expense.  Harpoon shall [***] with regard to the
preparation, filing, prosecution, and maintenance of Harpoon Program Patents,
including by providing AbbVie with a copy of material communications to and from
any patent authority in the Territory regarding such Harpoon Program Patents,
and by providing AbbVie drafts of any material filings or responses to be made
to such patent authorities in the Territory sufficiently in advance of
submitting such filings or responses so as to allow for a reasonable opportunity
for AbbVie to review and comment thereon. Harpoon shall consider in good faith
the requests and suggestions of AbbVie with respect to such Harpoon drafts and
with respect to strategies for filing and prosecuting the Harpoon Program
Patents in the Territory.  Notwithstanding the foregoing, Harpoon shall promptly
inform AbbVie of any adversarial patent office proceeding or sua sponte filing,
including a request for, or filing of or declaration of, any interference,
opposition, Third Party observation, derivation proceeding, post grant review,
supplementary examination, reissue or inter parte or ex parte reexamination
relating to a Harpoon Program Patent in the Territory.  The Parties shall
thereafter consult and cooperate to determine a course of action with respect to
any



- 49 –

--------------------------------------------------------------------------------

 

such proceeding in the Territory and Harpoon shall consider in good faith all
comments, requests and suggestions provided by AbbVie. [***]

8.2.3Patent Prosecution and Maintenance of AbbVie Background Patents, AbbVie
Program Patents and Joint Program Patents.  AbbVie shall have the right, but not
the obligation, to prepare, file, prosecute, and maintain the AbbVie Background
Patents and AbbVie Program Patents worldwide, at AbbVie’s sole cost and expense.
AbbVie shall have the first right, but not the obligation, to prepare, file,
prosecute, and maintain the Joint Program Patents worldwide, at AbbVie’s sole
cost and expense.  AbbVie shall keep Harpoon fully informed of all material
steps with regard to the preparation, filing, prosecution, and maintenance of
AbbVie Program Patents and Joint Program Patents, including by providing Harpoon
with a copy of material communications to and from any patent authority in the
Territory regarding such AbbVie Program Patents and Joint Program Patents, and
by providing Harpoon drafts of any material filings or responses to be made to
such patent authorities in the Territory sufficiently in advance of submitting
such filings or responses so as to allow for a reasonable opportunity for
Harpoon to review and comment thereon.  AbbVie shall consider in good faith the
requests and suggestions of Harpoon with respect to such AbbVie drafts and with
respect to strategies for filing and prosecuting the AbbVie Program Patents and
Joint Program Patents in the Territory.  In the event that AbbVie decides not to
prepare, file, prosecute, or maintain a Joint Program Patent in a country or
other jurisdiction in the Territory, AbbVie shall provide reasonable prior
written notice to Harpoon of such intention (which notice shall, in any event,
be given no later than [***] prior to the next deadline for any action that may
be taken with respect to such Joint Program Patent in such country or other
jurisdiction), and Harpoon shall thereupon have the option, in its sole
discretion, to assume the control and direction of the preparation, filing,
prosecution, and maintenance of such Joint Program Patent at its sole cost and
expense in such country or other jurisdiction.  Upon Harpoon’s written
acceptance of such option, Harpoon shall assume the responsibility and control
for the preparation, filing, prosecution, and maintenance of such specific Joint
Program Patent.  In such event, AbbVie shall reasonably cooperate with Harpoon
in such country or other jurisdiction as provided under Section 8.2.5.

8.2.4Patent Prosecution and Maintenance of Product-Specific Patents. AbbVie
shall have the first right, but not the obligation, to prepare, file, prosecute,
and maintain the Product-Specific Patents worldwide, at AbbVie’s sole cost and
expense.  AbbVie shall keep Harpoon fully informed of all material steps with
regard to the preparation, filing, prosecution, and maintenance of
Product-Specific Patents, including by providing Harpoon with a copy of material
communications to and from any patent authority in the Territory regarding such
Product-Specific Patents, and by providing Harpoon drafts of any material
filings or responses to be made to such patent authorities in the Territory
sufficiently in advance of submitting such filings or responses so as to allow
for a reasonable opportunity for Harpoon to review and comment thereon, which in
any event shall be at least [***] prior to any such submission.  AbbVie shall
consider in good faith the requests and suggestions of Harpoon with respect to
such AbbVie drafts and with respect to strategies for filing and prosecuting the
Product-Specific Patents in the Territory.  In the event that AbbVie decides not
to prepare, file, prosecute, or maintain a Product-Specific Patent in a country
or other jurisdiction in the Territory, AbbVie shall provide reasonable prior
written notice to Harpoon of such intention (which notice shall, in any event,
be given no later than [***]



- 50 –

--------------------------------------------------------------------------------

 

[***] prior to the next deadline for any action that may be taken with respect
to such Product-Specific Patent in such country or other jurisdiction), and
Harpoon shall thereupon have the option, in its sole discretion, to assume the
control and direction of the preparation, filing, prosecution, and maintenance
of such Product-Specific Patent at its sole cost and expense in such country or
other jurisdiction.  Upon Harpoon’s written acceptance of such option, Harpoon
shall assume the responsibility and control for the preparation, filing,
prosecution, and maintenance of such specific Product-Specific Patent.  In such
event, AbbVie shall reasonably cooperate with Harpoon in such country or other
jurisdiction as provided under Section 8.2.5.  Notwithstanding anything to the
contrary in this Agreement, each Party agrees that [***]. Subject to Section
13.6.2, if this Agreement is terminated (in its entirety or otherwise), with
respect to an Accepted Target, the applicable Product-Specific Patents claiming
Discovery Constructs or Licensed Products directed to such Accepted Target shall
be [***].

8.2.5Cooperation.  The Parties agree to cooperate fully in the preparation,
filing, prosecution, and maintenance of the Harpoon Program Patents, AbbVie
Program Patents, Product-Specific Patents and Joint Program Patents in the
Territory under this Agreement.  Cooperation shall include:

(a)without limiting any other rights and obligations of the Parties under this
Agreement, cooperating with respect to the timing, scope and filing of such
Patents to preserve and enhance the patent protection for Discovery Constructs
and Licensed Products, including the manufacture and use thereof.

(b)executing all papers and instruments, or requiring its employees or
contractors to execute such papers and instruments, so as to (i) effectuate the
ownership of intellectual property set forth in Section 8.1.1, 8.1.2 and 8.1.3;
(ii) enable the other Party to apply for and to prosecute Patent applications in
the Territory; and (iii) obtain and maintain any Patent extensions,
supplementary protection certificates, and the like with respect to the Harpoon
Program Patents, AbbVie Program Patents, Product-Specific Patents and Joint
Program Patents in the Territory, in each case ((i), (ii), and (iii)) to the
extent provided for in this Agreement;

(c)consistent with this Agreement, assisting in any license registration
processes with applicable governmental authorities that may be available in the
Territory for the protection of a Party’s interests in this Agreement; and

(d)promptly informing the other Party of any matters coming to such Party’s
attention that may materially affect the preparation, filing, prosecution, or
maintenance of any such Patents in the Territory.


- 51 –

--------------------------------------------------------------------------------

 

8.2.6Patent Term Extension and Supplementary Protection Certificate. AbbVie
shall be responsible for making decisions regarding patent term extensions,
including supplementary protection certificates and any other extensions that
are now or become available in the future, wherever applicable, for AbbVie
Background Patents, AbbVie Program Patents, Product-Specific Patents and Joint
Program Patents in any country or other jurisdiction and for applying for any
extension or supplementary protection certificate with respect to such Patents
in the Territory.  Harpoon shall provide prompt and reasonable assistance, as
requested by AbbVie, including by taking such action as patent holder as is
required under any Applicable Law to obtain such patent extension or
supplementary protection certificate.  AbbVie shall pay all expenses in regard
to obtaining the extension or supplementary protection certificate in the
Territory.  In case that AbbVie determines that patent term extension should be
applied for a Harpoon Program Patent or a Harpoon Background Patent, Harpoon and
AbbVie should discuss in good faith with respect to such patent term extension.

8.2.7European Patents.  AbbVie shall have the sole right to decide whether a
European Patent within Joint Program Patents should be validated or maintained
as a Unitary Patent, whether and when such European Patent should be opted out
of or opted in to the jurisdiction of the Unified Patent Court (UPC) (including
withdrawal of an opt-out), as well as any other issues concerning the
jurisdiction of the UPC in connection with Joint Program Patents.  Harpoon
shall, at AbbVie’s cost and expense, cooperate with AbbVie and provide to AbbVie
and submit to authorities all necessary documents to effect such decision.

8.2.8Patent Listings.  AbbVie will have the sole right to make all filings with
Regulatory Authorities in the Territory with respect to AbbVie Background
Patents, AbbVie Program Patents, Product-Specific Patents and Joint Program
Patents, including as required or allowed under Applicable Law, provided that
with respect to Joint Program Patents, such right shall be solely with respect
to Licensed Products.  AbbVie shall notify Harpoon in writing of any Harpoon
Background Patents or Harpoon Program Patents that it intends to list with
Regulatory Authorities related to the Licensed Products and, prior to filing any
such listing, consult with and consider in good faith the requests and
suggestions of Harpoon regarding the same.

8.3Enforcement of Patents

.

8.3.1Enforcement of Harpoon Background Patents and Harpoon Program Patents.  

(a)Each Party shall promptly notify the other Party in writing of any alleged or
threatened infringement of the Harpoon Background Patents or Harpoon Program
Patents by a Third Party in the Territory of which such Party becomes aware
based on the development, commercialization, or an application to market a
product containing a Discovery Construct or any Licensed Product in the
Territory (the “Product Infringement”).

(b)Harpoon shall have the sole right, but not the obligation, to prosecute any
Product Infringement involving any claims of Harpoon Background Patents and
Harpoon Program Patents at its sole expense and Harpoon shall retain control of
the prosecution of such claim, suit or proceeding.


- 52 –

--------------------------------------------------------------------------------

 

8.3.2Enforcement of AbbVie Background Patents, AbbVie Program Patents,
Product-Specific Patents and Joint Program Patents.  

(a)Each Party shall promptly notify the other Party in writing of any alleged or
threatened infringement of the AbbVie Background Patents, AbbVie Program
Patents, Product-Specific Patents or Joint Program Patents by a Third Party in
the Territory of which such Party becomes aware (including alleged or threatened
infringement based on the development, commercialization, or an application to
market a product containing a Discovery Construct or any Licensed Product in the
Territory).  

(b)AbbVie shall have the sole right, but not the obligation, to prosecute any
such infringement of AbbVie Background Patents, AbbVie Program Patents and
Product-Specific Patents in the Territory at its sole expense and AbbVie shall
retain control of the prosecution of such claim, suit or proceeding.

(c)AbbVie shall have the first right, but not the obligation, to prosecute any
such infringement of Joint Program Patents in the Territory at its sole expense
and AbbVie shall retain control of the prosecution of such claim, suit or
proceeding.  In the event AbbVie prosecutes any such infringement, Harpoon shall
have the right to join as a party to such claim, suit or proceeding in the
Territory and participate with its own counsel at its own expense; provided that
AbbVie shall retain control of the prosecution of such claim, suit or
proceeding.  If AbbVie does not take commercially reasonable steps to prosecute
the alleged or threatened infringement in the Territory with respect to such
Joint Program Patents (i) within [***] following the first notice provided above
with respect to such alleged infringement, or (ii) provided such date occurs
after the first such notice of infringement is provided, [***] before the time
limit, if any, set forth in appropriate laws and regulations for filing of such
actions, whichever comes first, then Harpoon may prosecute the alleged or
threatened infringement in the Territory at its own expense.  

8.3.3Patent Exclusivity Listings.  If either Party receives a copy of an
application submitted to the FDA under subsection (k) of Section 351 of the PHSA
(a “Biosimilar Application”) naming a Licensed Product as a reference product or
otherwise becomes aware that such a Biosimilar Application has been filed (such
as in an instance described in Section 351(l)(9)(C) of the PHSA), such Party
shall, within [***], notify the other Party so that the other Party may seek
permission to view the application and related confidential information from the
filer of the Biosimilar Application under Section 351(l)(1)(B)(iii) of the
PHSA.  If either Party receives any equivalent or similar certification or
notice in any other jurisdiction in the Territory, either Party shall, within
[***], notify and provide the other Party with copies of such
communication.  Regardless of the Party that is the “reference product sponsor”
for purposes of such Biosimilar Application, (a) [***]; (b) AbbVie shall have
the right to list any AbbVie Background Patents, AbbVie Program Patents,
Product-Specific Patents, Joint Program Patents, and, upon the written consent
of Harpoon, such consent not to be unreasonably withheld, conditioned or delayed
(taking into account, without limitation, the potential impact of such consent
on other products undergoing development or commercialization by Harpoon or its
Third Party licensees and covered by such Harpoon Program Patents), Harpoon



- 53 –

--------------------------------------------------------------------------------

 

Program Patents, and upon the written consent of Harpoon, Harpoon Background
Patents, insofar as they cover the applicable Licensed Product as required
pursuant to Section 351(l)(3)(A), Section 351(l)(5)(b)(i)(II), or Section
351(l)(7) of the PHSA, to respond to any communications with respect to such
lists from the filer of the Biosimilar Application, and to negotiate with the
filer of the Biosimilar Application as to whether to utilize a different
mechanism for information exchange than that specified in Section 351(l) of the
PHSA; and (c) [***] shall have the sole right to identify such Patents or
respond to communications under any equivalent or similar listing in any other
jurisdiction in the Territory.  If required pursuant to Applicable Law, [***]
shall prepare such lists and make such responses [***].  If Harpoon has provided
written consent as contemplated by this Section 8.3.3, Harpoon shall cooperate
with AbbVie’s reasonable requests in connection therewith, including meeting any
submission deadlines, in each case, to the extent required or permitted by
Applicable Law.  AbbVie shall (A) reasonably consult with Harpoon prior to [***]
to a Third Party as contemplated by this Section 8.3.3 and shall consider in
good faith Harpoon’s advice, requests and suggestions with respect thereto, and
(B) notify Harpoon of any such lists or communications promptly after they are
made.

8.3.4Conduct of Patent Litigation Under the Biologics Price Competition and
Innovation Act.  Notwithstanding anything to the contrary in this Section 8.3,
AbbVie shall have the first right to bring an action for infringement of the
AbbVie Background Patents, AbbVie Program Patents, Product-Specific Patents,
Joint Program Patents and, upon the written consent of Harpoon, such consent not
to be unreasonably withheld, conditioned or delayed (taking into account,
without limitation, the potential impact of such consent on other products
undergoing development or commercialization by Harpoon or its Third Party
licensees and covered by such Harpoon Program Patents), Harpoon Program Patents,
and upon the written consent of Harpoon, Harpoon Background Patents, as required
under Section 351(l)(6) of the PHSA following the agreement on a list of patents
for litigation under Section 351(l)(4) or exchange of Patent lists pursuant to
Section 351(l)(5)(B) of such act, or as required following any equivalent or
similar certification or notice in any other jurisdiction.  The Parties’ rights
and obligations with respect to the foregoing legal actions shall be as set
forth in Sections 8.3.1 through 8.3.5; provided, that within [***] of reaching
agreement on a list of Patents for litigation under Section 351(l)(4) or
exchange of Patent lists pursuant to Section 351(l)(5)(B), AbbVie shall notify
Harpoon as to whether or not it elects to prosecute such infringement.  Either
Party shall, within [***], notify and provide the other Party with copies of any
notice of commercial marketing provided by the filer of a Biosimilar Application
pursuant to Section 351(l)(8)(A) of the PHSA, or any equivalent or similar
certification or notice in any other jurisdiction.  Thereafter, the Party
controlling any Patent infringement litigation pursuant to this Section 8.3.4
shall have the first right to seek an injunction against such commercial
marketing as permitted pursuant to Section 351(l)(8)(B) of the PHSA.  If no such
litigation is ongoing at the time of such notice, then [***] shall have the
first right to seek such an injunction.

8.3.5Cooperation.  The Parties agree to cooperate fully in any infringement
action pursuant to this Section 8.3.  Where a Party brings such an action, the
other Party shall, where necessary, furnish a power of attorney solely for such
purpose or shall join in, or be named as a necessary party to, such
action.  Unless otherwise set forth herein, the Party entitled to bring any
patent infringement litigation in accordance with this Section 8.3 shall have
the right to settle



- 54 –

--------------------------------------------------------------------------------

 

such claim; provided that neither Party shall have the right to settle any
patent infringement litigation under this Section 8.3 in a manner that
materially diminishes or has a material adverse effect on the rights or interest
of the other Party, or in a manner that imposes any costs or liability on, or
involves any admission by, the other Party, without the express written consent
of such other Party.  The Party commencing the litigation shall provide the
other Party with copies of all pleadings and other documents filed with the
court and shall consider reasonable input from the other Party during the course
of the proceedings.

8.3.6Recovery. Any recovery realized as a result of such litigation described in
Sections 8.3.1, 8.3.2, or 8.3.4 (whether by way of settlement or otherwise)
shall be first allocated to reimburse the Parties for their costs and expenses
in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses).  [***].

8.4Infringement Claims by Third Parties

.  If the manufacture, sale, or use of a Discovery Construct or Licensed Product
in the Territory pursuant to this Agreement results in, or may result in, any
claim, suit, or proceeding by a Third Party alleging patent infringement by
AbbVie (or its Affiliates or Sublicensees), AbbVie shall promptly notify Harpoon
thereof in writing.  AbbVie shall have the first right, but not the obligation,
to defend and control the defense of any such claim, suit, or proceeding at its
own expense, using counsel of its own choice.  Harpoon may participate in any
such claim, suit, or proceeding with counsel of its choice at its own
expense.  Without limitation of the foregoing, if AbbVie finds it necessary or
desirable to join Harpoon as a party to any such action, Harpoon shall, at
AbbVie’s expense, execute all papers and perform such acts as shall be
reasonably required.  If AbbVie elects (in a written communication submitted to
Harpoon within a reasonable amount of time after notice of the alleged patent
infringement) not to defend or control the defense of, or otherwise fails to
initiate and maintain the defense of, any such claim, suit, or proceeding,
within such time periods so that Harpoon is not prejudiced by any delays,
Harpoon may conduct and control the defense of any such claim, suit, or
proceeding at its own expense.  Each Party shall keep the other Party reasonably
informed of all material developments in connection with any such claim, suit,
or proceeding.  [***] under this Section 8.4 shall be [***]

8.5Invalidity or Unenforceability Defenses or Actions

.

8.5.1Notice.  Each Party shall promptly notify the other Party in writing of any
alleged or threatened assertion of invalidity or unenforceability of any of the
Harpoon Background Patents, Harpoon Program Patents, AbbVie Background Patents,
AbbVie Program



- 55 –

--------------------------------------------------------------------------------

 

Patents, Product-Specific Patents or Joint Program Patents by a Third Party, in
each case in the Territory and of which such Party becomes aware.

8.5.2Harpoon Background Patents.  Harpoon shall have the sole right, but not the
obligation, to defend and control the defense of the validity and enforceability
of the Harpoon Background Patents at its own expense in the Territory.

8.5.3Harpoon Program Patents. Harpoon shall have the first right, but not the
obligation, to defend and control the defense of the validity and enforceability
of the Harpoon Program Patents at its own expense in the Territory.  AbbVie may
participate in any such claim, suit, or proceeding in the Territory with counsel
of its choice at its own expense; provided that Harpoon shall retain control of
the defense in such claim, suit, or proceeding.  If Harpoon elects not to defend
or control the defense of such Harpoon Program Patents in a suit brought in the
Territory, or otherwise fails to initiate and maintain the defense of any such
claim, suit, or proceeding, then AbbVie may conduct and control the defense of
any such claim, suit, or proceeding at its own expense; provided, that AbbVie
shall obtain the written consent of Harpoon prior to settling or compromising
such defense.

8.5.4AbbVie Background Patents, AbbVie Program Patents, Product-Specific Patents
and Joint Program Patents.

(a)AbbVie shall have the sole right, but not the obligation, to defend and
control the defense of the validity and enforceability of the AbbVie Background
Patents, AbbVie Program Patents and Product-Specific Patents at its own expense
in the Territory.

(b)AbbVie shall have the first right, but not the obligation, to defend and
control the defense of the validity and enforceability of the Joint Program
Patents at its own expense in the Territory.  Harpoon may participate in any
such claim, suit, or proceeding in the Territory related to the Joint Program
Patents with counsel of its choice at its own expense; provided that AbbVie
shall retain control of the defense in such claim, suit, or proceeding.  If
AbbVie elects not to defend or control the defense of the Joint Program Patents
in a suit brought in the Territory, or otherwise fails to initiate and maintain
the defense of any such claim, suit, or proceeding, then Harpoon may conduct and
control the defense of any such claim, suit, or proceeding, at its own expense;
provided, that Harpoon shall obtain the written consent of AbbVie prior to
settling or compromising such defense.

8.5.5Cooperation. Each Party shall assist and cooperate with the other Party as
such other Party may reasonably request from time to time in connection with its
activities set forth in this Section 8.5, including by being joined as a party
plaintiff in such action or proceeding, providing access to relevant documents
and other evidence, and making its employees available at reasonable business
hours.  In connection with any such defense or claim or counterclaim, the
controlling Party shall consider in good faith any comments from the other Party
and shall keep the other Party reasonably informed of any steps taken, and shall
provide copies of all documents filed, in connection with such defense, claim,
or counterclaim.  In connection with the activities set forth in this Section
8.5, each Party shall consult with the other as to the strategy for the defense
of the Harpoon Program Patents, AbbVie Program Patents, Product-Specific Patents
and Joint Program Patents.


- 56 –

--------------------------------------------------------------------------------

 

8.6Third Party Licenses

.  If [***], the Development, Manufacture, or Commercialization of any Discovery
Construct or Licensed Product by AbbVie, any of its Affiliates, or any of its or
their Sublicensees infringes or misappropriates any [***] of a Third Party in
any country or other jurisdiction in the Territory, such that AbbVie, any of its
Affiliates or any of its or their Sublicensees cannot Develop, Manufacture, or
Commercialize such Discovery Construct or Licensed Product in such country or
other jurisdiction without infringing such [***] of such Third Party, then
[***], and [***] shall promptly provide [***] with written notice of any such
license, including the identity of the counter-party and a description of the
[***].

8.7Product Trademarks

.  As between the Parties, AbbVie shall own all right, title, and interest to
the Product Trademarks in the Territory, and shall be responsible for the
registration, prosecution, maintenance and enforcement thereof.  All costs and
expenses of registering, prosecuting, maintaining and enforcing the Product
Trademarks shall be borne solely by AbbVie.  Harpoon shall provide all
assistance and documents reasonably requested by AbbVie in support of its
prosecution, registration, maintenance and enforcement of the Product
Trademarks.

8.8Inventor’s Remuneration

.  Each Party shall be solely responsible for any remuneration that may be due
such Party's inventors under any applicable inventor remuneration laws.

8.9Common Interest

.  All information exchanged between the Parties regarding the prosecution,
maintenance, enforcement and defense of Patents under this ARTICLE 8 will be
deemed to be Confidential Information of the disclosing Party.  In addition, the
Parties acknowledge and agree that, with regard to such prosecution,
maintenance, enforcement and defense, the interests of the Parties as
collaborators and Harpoon and licensee are to, for their mutual benefit, obtain
patent protection and plan patent defense against potential infringement
activities by Third Parties, and as such, are aligned and are legal in
nature.  The Parties agree and acknowledge that they have not waived, and
nothing in this Agreement constitutes a waiver of, any legal privilege
concerning Patents under this ARTICLE 8, including privilege under the common
interest doctrine and similar or related doctrines.  Notwithstanding anything to
the contrary in this Agreement, to the extent a Party has a good faith belief
that any information required to be disclosed by such Party to the other Party
under this ARTICLE 8 is protected by attorney-client privilege or any other
applicable legal privilege or immunity, such Party shall not be required to
disclose such information and the Parties shall in good faith cooperate to agree
upon a procedure (which may include entering into a specific common interest
agreement, disclosing such information on a “for counsel eyes only” basis or
similar procedure) under which such information may be disclosed without waiving
or breaching such privilege or immunity.

ARTICLE 9
PHARMACOVIGILANCE AND SAFETY


- 57 –

--------------------------------------------------------------------------------

 

9.1Pharmacovigilance

. On an Accepted Target-by-Accepted Target basis, no later than [***] for a
Discovery Construct or Licensed Product, the Parties shall enter into an
agreement to initiate a process for the exchange of safety data (including
post-marketing spontaneous reports received by each Party and its Affiliates) in
a mutually agreed format in order to monitor the safety of the Discovery
Constructs or Licensed Products and to meet reporting requirements with any
applicable Regulatory Authority.

9.2Global Safety Database

. On an Accepted Target-by-Accepted Target basis, no later than [***] for a
Discovery Construct or Licensed Product, AbbVie shall set up, hold, and maintain
(at AbbVie’s sole cost and expense) the global safety database for Discovery
Constructs or Licensed Products.  Harpoon shall provide AbbVie with all
information necessary or desirable for AbbVie to comply with its
pharmacovigilance responsibilities in the Territory, including, as applicable,
any adverse drug experiences, from pre-clinical or clinical laboratory, animal
toxicology and pharmacology studies, Clinical Studies, and commercial
experiences with a Discovery Construct or Licensed Product, in each case in any
form agreed upon between AbbVie and Harpoon at the time of the request.  

ARTICLE 10
Confidentiality AND Non-Disclosure

10.1Product Information

. Harpoon recognizes that by reason of AbbVie’s status as an exclusive licensee
pursuant to the grants under Section 6.1, AbbVie has an interest in Harpoon
maintaining the confidentiality of certain information of Harpoon.  Accordingly,
on an Accepted Target-by-Accepted Target basis, from the applicable Target
Acceptance Date and for the remainder of the Term, Harpoon shall, and shall
cause its Affiliates and its and their respective officers, directors,
employees, and agents to, keep confidential, and not publish or otherwise
disclose, and not use directly or indirectly for any purpose other than to
fulfill Harpoon’s obligations hereunder any Information owned or otherwise
Controlled by Harpoon or any of its Affiliates specifically relating to any
Discovery Construct or Licensed Product, or the Exploitation of any of the
foregoing (the “Product Information”); except to the extent (a) the Product
Information is in the public domain through no fault of Harpoon, its Affiliates
or any of its or their respective officers, directors, employees, or agents;
(b) such disclosure or use is expressly permitted under Section 10.3, or
(c) such disclosure or use is otherwise expressly permitted by the terms of this
Agreement.  For purposes of Section 10.3, AbbVie shall be deemed to be the
disclosing Party with respect to Product Information under Section 10.3 and
Harpoon shall be deemed to be the receiving Party with respect thereto.  For
further clarification, (i) without limiting this Section 10.1, to the extent
Product Information is disclosed by Harpoon to AbbVie pursuant to this
Agreement, such information shall, subject to the other terms and conditions of
this ARTICLE 10, also constitute Confidential Information of Harpoon with
respect to the use and disclosure of such Information by AbbVie, but (ii) the
disclosure by Harpoon to AbbVie of Product Information shall not cause such
information to cease to be subject to the provisions of this Section 10.1 with
respect to the use and disclosure of such Confidential Information by Harpoon.
In the event this Agreement is terminated in its entirety or with respect to the
Terminated Territory or Terminated Target, this Section 10.1 shall have no
continuing force or effect with respect to the use or disclosure of such
information solely in connection with the Exploitation of the Discovery
Construct or Licensed Product for the benefit of the Terminated Territory or
Terminated Target,



- 58 –

--------------------------------------------------------------------------------

 

as applicable, but the Product Information, to the extent disclosed by AbbVie to
Harpoon hereunder, shall continue to be Confidential Information of AbbVie,
subject to the terms of Sections 10.2, 10.3, and 10.6 for purposes of the
surviving provisions of this Agreement.

10.2Confidentiality Obligations

.  At all times during the Term and for a period [***] following termination or
expiration hereof in its entirety, each Party shall, and shall cause its
officers, directors, employees and agents to, keep confidential and not publish
or otherwise disclose to a Third Party and not use, directly or indirectly, for
any purpose, any Confidential Information furnished or otherwise made known to
it, directly or indirectly, by the other Party, except to the extent such
disclosure or use is expressly permitted by the terms of this Agreement or is
reasonably necessary or useful for the performance of, or the exercise of such
Party’s rights under, this Agreement.  Notwithstanding the foregoing, to the
extent the receiving Party can demonstrate by documentation or other competent
proof, the confidentiality and non-use obligations under this Section 10.2 with
respect to any Confidential Information shall not include any information that:

10.2.1has been published by a Third Party or otherwise is or hereafter becomes
part of the public domain by public use, publication, general knowledge or the
like through no wrongful act, fault or negligence on the part of the receiving
Party;

10.2.2has been in the receiving Party’s possession prior to disclosure by the
disclosing Party without any obligation of confidentiality with respect to such
information; provided that the foregoing exception shall not apply with respect
to Regulatory Documentation (excluding clinical protocols) or Joint Program
Know-How;

10.2.3is subsequently received by the receiving Party from a Third Party without
restriction and without breach of any agreement between such Third Party and the
disclosing Party;

10.2.4is generally made available to Third Parties by the disclosing Party
without restriction on disclosure;

10.2.5has been independently developed by or for the receiving Party without
reference to, or use or disclosure of, the disclosing Party’s Confidential
Information; provided that the foregoing exception shall not apply with respect
to Regulatory Documentation (excluding clinical protocols) or Joint Program
Know-How; or

10.2.6in the case of [***], has been [***] concerning such [***].  

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving



- 59 –

--------------------------------------------------------------------------------

 

Party.  Further, any combination of Confidential Information shall not be
considered in the public domain or in the possession of the receiving Party
merely because individual elements of such Confidential Information are in the
public domain or in the possession of the receiving Party unless the combination
and its principles are in the public domain or in the possession of the
receiving Party.

10.3Permitted Disclosures

.  Each Party may disclose Confidential Information to the extent that such
disclosure is:

10.3.1in the reasonable opinion of the receiving Party’s legal counsel, required
to be disclosed pursuant to law, regulation or a valid order of a court of
competent jurisdiction or other supra-national, federal, national, regional,
state, provincial or local governmental body of competent jurisdiction
(including by reason of filing with securities regulators, but subject to
Section 10.5); provided, that the receiving Party shall first have given prompt
written notice (and to the extent possible, at least [***] notice) to the
disclosing Party and given the disclosing Party a reasonable opportunity to take
whatever action it deems necessary to protect its Confidential Information.  In
the event that no protective order or other remedy is obtained, or the
disclosing Party waives compliance with the terms of this Agreement, the
receiving Party shall furnish only that portion of Confidential Information
which the receiving Party is advised by counsel is legally required to be
disclosed;

10.3.2made by or on behalf of the receiving Party to the Regulatory Authorities
as required in connection with any filing, application or request for Regulatory
Approval of a Licensed Product in accordance with the terms of this Agreement;
provided, that reasonable measures shall be taken to assure confidential
treatment of such Confidential Information to the extent practicable and
consistent with Applicable Law;

10.3.3made by or on behalf of the receiving Party to a patent authority as may
be reasonably necessary or useful for purposes of obtaining, defending or
enforcing a Patent in accordance with the terms of this Agreement; provided,
that reasonable measures shall be taken to assure confidential treatment of such
Confidential Information, to the extent such protection is available;

10.3.4made to its or its Affiliates’ financial and legal advisors who have a
need to know such disclosing Party’s Confidential Information and are either
under professional codes of conduct giving rise to expectations of
confidentiality and non-use or under written agreements of confidentiality and
non-use, in each case, at least as restrictive as those set forth in this
Agreement; provided that the receiving Party shall remain responsible for any
failure by such financial and legal advisors, to treat such Confidential
Information as required under this Article;

10.3.5made by the receiving Party or its Affiliates to potential or actual
investors or acquirers as may be necessary in connection with their evaluation
of such potential or actual investment or acquisition; provided, that such
Persons shall be subject to obligations of confidentiality and non-use with
respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the receiving Party pursuant to
this ARTICLE 10;


- 60 –

--------------------------------------------------------------------------------

 

10.3.6made by AbbVie or its Affiliates or Sublicensees to its or their advisors,
consultants, clinicians, vendors, service providers, contractors, existing or
prospective collaboration partners, licensees, sublicensees, or other Third
Parties as may be necessary or useful in connection with the Exploitation of the
Discovery Construct, the Licensed Products, or otherwise in connection with the
performance of its obligations or exercise of its rights as contemplated by this
Agreement; provided, that such Persons shall be subject to obligations of
confidentiality and non-use with respect to such Confidential Information
substantially similar to the obligations of confidentiality and non-use of
AbbVie pursuant to this ARTICLE 10; or

10.3.7made by Harpoon or its Affiliates after receiving advanced approval from
AbbVie, to its or their advisors, consultants, clinicians, vendors, service
providers, contractors, or other Third Parties as may be necessary or useful in
connection with the performance of their obligations or exercise of their rights
as contemplated by this Agreement; provided, that such Persons shall be subject
to obligations of confidentiality and non-use with respect to such Confidential
Information of AbbVie substantially similar to the obligations of
confidentiality and non-use of Harpoon pursuant to this ARTICLE 10; provided,
further, that the advanced approval requirement set forth in this Section 10.3.7
shall not apply to Third Party Providers approved by AbbVie pursuant to Section
4.6.

10.4Use of Name

. Except as expressly provided herein, neither Party shall mention or otherwise
use the name, logo, or Trademark of the other Party or any of its Affiliates (or
any abbreviation or adaptation thereof) in any publication, press release,
marketing and promotional material, or other form of publicity without the prior
written approval of such other Party in each instance.  The restrictions imposed
by this Section 10.4 shall not prohibit either Party from making any disclosure
identifying the other Party that, in the opinion of the disclosing Party’s
counsel, is required by Applicable Law; provided, that such Party shall submit
the proposed disclosure identifying the other Party in writing to the other
Party as far in advance as reasonably practicable (and in no event less than
[***] prior to the anticipated date of disclosure) so as to provide a reasonable
opportunity to comment thereon.

10.5Public Announcements

.  Neither Party shall issue any public announcement, press release, or other
public disclosure regarding this Agreement or its subject matter without the
other Party’s prior written consent, except (i) for a mutually agreed press
release to be issued promptly following the Effective Date, or (ii) for any such
disclosure that is, in the opinion of the disclosing Party’s counsel, required
by Applicable Law or the rules of a stock exchange on which the securities of
the disclosing Party are listed (or to which an application for listing has been
submitted).  In the event a Party is, in the opinion of its counsel, required by
Applicable Law or the rules of a stock exchange on which its securities are
listed (or to which an application for listing has been submitted) to make such
a public disclosure, such Party shall submit the proposed disclosure in writing
to the other Party as far in advance as reasonably practicable (and in no event
less than [***] prior to the anticipated date of disclosure) so as to provide a
reasonable opportunity to comment thereon.  Notwithstanding the foregoing,
AbbVie, its Sublicensees and its and their respective Affiliates shall have the
right to publicly disclose research, development and commercial information
(including with respect to regulatory matters) regarding the Discovery Construct
and Licensed Products, provided that any such disclosure does not contain any
Confidential Information of Harpoon.  


- 61 –

--------------------------------------------------------------------------------

 

10.6Publications

.  The Parties acknowledge that scientific publications must be strictly
monitored to prevent any adverse effect from premature publication of results of
the activities contemplated hereunder.  Accordingly, [***], except as required
by Applicable Law.

10.7Return of Confidential Information

.  Upon the effective date of the termination of this Agreement for any reason,
either Party may request in writing, and the other Party shall either, with
respect to Confidential Information (in the event of termination of this
Agreement with respect to one (1) or more Terminated Territories or Terminated
Targets but not in its entirety, solely to the extent relating specifically and
exclusively to such Terminated Territories or Terminated Targets, as applicable)
to which such other Party does not retain rights under the surviving provisions
of this Agreement: (a) as soon as reasonably practicable, destroy all copies of
such Confidential Information in the possession of the other Party and confirm
such destruction in writing to the requesting Party; or (b) as soon as
reasonably practicable, deliver to the requesting Party, at such other Party’s
expense, all copies of such Confidential Information in the possession of such
other Party; provided, that such other Party shall be permitted to retain one
(1) copy of such Confidential Information for the sole purpose of performing any
continuing obligations hereunder, as required by Applicable Law, or for archival
purposes.  Notwithstanding the foregoing, such other Party also shall be
permitted to retain such additional copies of or any computer records or files
containing such Confidential Information that have been created solely by such
Party’s automatic archiving and back-up procedures, to the extent created and
retained in a manner consistent with such other Party’s standard archiving and
back-up procedures, but not for any other use or purpose.  

10.8Survival

.  All Confidential Information shall continue to be subject to the terms of
this Agreement for the period set forth in Section 10.2.

ARTICLE 11
REPRESENTATIONS AND Warranties

11.1Mutual Representations and Warranties

.  Harpoon and AbbVie each represents and warrants to the other, as of the
Amended Effective Date, as follows:  

11.1.1Organization. It is a corporation duly incorporated, validly existing, and
in good standing under the laws of the jurisdiction of its incorporation, and
has all requisite corporate power and authority, to execute, deliver, and
perform this Agreement.

11.1.2Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (a) such
Party’s charter documents, bylaws, or other organizational documents, (b) in any
material respect, any agreement, instrument, or contractual obligation to which
such Party is bound, (c) any requirement of any Applicable Law, or (d) any
order, writ, judgment, injunction, decree, determination, or award of any court
or governmental agency presently in effect applicable to such Party.


- 62 –

--------------------------------------------------------------------------------

 

11.1.3Binding Agreement.  This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

11.1.4No Inconsistent Obligation.  It is not under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
material respect with the terms of this Agreement, or that would impede the
diligent and complete fulfillment of its obligations hereunder.

11.1.5No Misstatements or Omissions.  The representations and warranties of such
Party in this Agreement, and the Information, documents and materials furnished
to the other Party in response to such Party’s written requests for due
diligence information prior to the Amended Effective Date, as applicable, do
not, taken as a whole, (a) contain any untrue statement of a material fact, or
(b) omit to state any material fact necessary to make the statements or facts
contained therein, in light of the circumstances under which they were made, not
misleading.

11.2Additional Representations and Warranties of Harpoon

.  Harpoon further represents and warrants to AbbVie, as of the Amended
Effective Date, as follows:

11.2.1All Harpoon Background Patents existing as of the Amended Effective Date
are listed on Schedule 11.2.1 (the “Existing Patents”).  To Harpoon’s Knowledge,
all Existing Patents existing as of the Amended Effective Date are subsisting
and, to Harpoon’s Knowledge, are not invalid or unenforceable, in whole or in
part, are being diligently prosecuted in the applicable patent offices in the
Territory in accordance with Applicable Law, and have been filed and maintained
properly and correctly and all applicable fees have been paid on or before the
due date for payment.

11.2.2There are no judgments, or settlements against, or amounts with respect
thereto, owed by Harpoon or any of its Affiliates relating to the Existing
Patents, or the Harpoon Background Know-How.  No claim or litigation has been
brought or threatened in writing or any other form by any Person alleging, and
Harpoon has no Knowledge of any claim, whether or not asserted, that (a) the
Existing Patents are invalid or unenforceable, or (b) the Development or
Commercialization of the Discovery Constructs or Licensed Products as
contemplated herein [***], does or will violate, infringe, misappropriate or
otherwise conflict or interfere with, any Patent or other intellectual property
or proprietary right of any Third Party.  To Harpoon’s Knowledge, no Person is
infringing or threatening to infringe or misappropriating or threatening to
misappropriate the Existing Patents or the Harpoon Background Know-How.

11.2.3Harpoon is (a) the sole and exclusive owner of the entire right, title and
interest in the Existing Patents listed on Schedule 11.2.1, Part A (the “Owned
Patents”) and the



- 63 –

--------------------------------------------------------------------------------

 

Harpoon Background Know-How and (b) the sole and exclusive licensee of the
Existing Patents listed on Schedule 11.2.1, Part B (the “In-Licensed Patents”)
subject to valid and enforceable in-license agreements (each, a “Harpoon
In-License Agreement”), in each case ((a) and (b)) free of any encumbrance,
lien, or claim of ownership by any Third Party.  Harpoon is entitled to grant
the licenses specified herein.  The Owned Patents and In-Licensed Patents
represent all of the Existing Patents.  The Existing Patents represent all
Patents within Harpoon’s or its Affiliates’ ownership or Control relating to the
Harpoon Platform, or the Exploitation thereof, as of the Amended Effective
Date.  To Harpoon’s Knowledge, there is no Information owned or Controlled by
Harpoon or any of its Affiliates as of the Amended Effective Date that relates
to the Harpoon Platform that is not within the Harpoon Background Know-How.

11.2.4To Harpoon’s Knowledge, Harpoon has the right to use all Information and
Patents necessary to Develop, Manufacture and Commercialize the Discovery
Constructs and the Licensed Products as contemplated herein [***] and such are
not subject to any license or agreement to which Harpoon or any of its
Affiliates is a party other than a Harpoon In-License Agreement.  

11.2.5As of the Amended Effective Date, none of Harpoon or its Affiliates and,
to Harpoon’s Knowledge, any Third Party is in breach of any Harpoon In-License
Agreement.

11.2.6True, complete, and correct copies of: (a) the file wrapper and other
documents and materials relating to the prosecution, defense, maintenance,
validity, and enforceability of the Existing Patents; (b) all existing Harpoon
In-License Agreements; and (c) all material adverse information with respect to
the safety and efficacy of the Discovery Constructs known to Harpoon, in each
case ((a) through (c)) have been provided or made available to AbbVie prior to
the Amended Effective Date, as applicable.

11.2.7Harpoon and its Affiliates have generated, prepared, maintained, and
retained all Regulatory Documentation that is required to be maintained or
retained pursuant to and in accordance with Applicable Law, and all such
information is true, complete and correct and what it purports to be.

11.2.8Each Person who has or has had any rights in or to any Owned Patents or
any Harpoon Background Know-How, has assigned and has executed an agreement
assigning its entire right, title, and interest in and to such Owned Patents and
Harpoon Background Know-How to Harpoon.  To Harpoon’s Knowledge, no current
officer, employee, agent, or consultant of Harpoon or any of its Affiliates is
in violation of any term of any assignment or other agreement regarding the
protection of Patents or other intellectual property or proprietary information
of Harpoon related to the Harpoon Background Patents.

11.2.9All rights in all inventions and discoveries, made, developed, or
conceived by any employee or independent contractor of Harpoon or any of its
Affiliates during the course of their employment (or other retention) by Harpoon
or such Affiliate, and included in



- 64 –

--------------------------------------------------------------------------------

 

Harpoon Background Know-How or that are the subject of one (1) or more Existing
Patents have been or will be assigned in writing to Harpoon or such Affiliate.

11.2.10Harpoon has obtained the right (including under any Patents and other
intellectual property rights) to use all Information and all other materials
(including any formulations and manufacturing processes and procedures)
developed or delivered by any Third Party under any agreements between Harpoon
and any such Third Party that is reasonably necessary or useful for the
Development or Commercialization of Discovery Constructs, and Harpoon has the
rights under each such agreement to transfer such Information or other materials
to AbbVie and its designees and to grant AbbVie the right to use such
Information or other materials in the Development or Commercialization of the
Discovery Constructs or the Licensed Products as set forth in this Agreement.

11.2.11Harpoon has made (and will make) available to AbbVie, as set forth in
Section 4.4(a), all Regulatory Documentation and Harpoon Background Know-How and
all such Regulatory Documentation and Harpoon Background Know-How are (and, if
made available after the Amended Effective Date, will be), to Harpoon’s
Knowledge, true, complete, and correct. Neither Harpoon nor any of its
Affiliates has any Knowledge of [***] that has not been disclosed to AbbVie as
of the Amended Effective Date.  [***] of a Licensed Product.

11.2.12Neither Harpoon nor any of its Affiliates, nor any of its or their
respective officers, employees, or agents has made an untrue statement of
material fact or fraudulent statement to the FDA or any other Regulatory
Authority with respect to the Development of the Discovery Constructs or the
Licensed Products, failed to disclose a material fact required to be disclosed
to the FDA or any other Regulatory Authority with respect to the Development of
the Discovery Constructs or the Licensed Products, or committed an act, made a
statement, or failed to make a statement with respect to the Development of the
Discovery Constructs or the Licensed Products that could reasonably be expected
to provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any analogous
laws or policies in the Territory.

11.2.13There are no amounts that will be required to be paid to a Third Party as
a result of the Development or Commercialization of Discovery Construct or the
Licensed Products that arise out of any agreement to which Harpoon or any of its
Affiliates is a party, [***].

11.2.14Neither Harpoon nor any of its employees nor, to Harpoon’s Knowledge,
agents performing hereunder, have ever been, are currently, or are the subject
of a



- 65 –

--------------------------------------------------------------------------------

 

proceeding that could lead to it or such employees or agents becoming, as
applicable, a Debarred Entity or Debarred Individual, an Excluded Entity or
Excluded Individual or a Convicted Entity or Convicted Individual or added to
the FDA’s Disqualified/Restricted List.  If, during the Term, Harpoon, or any of
its employees or agents performing hereunder, become or are the subject of a
proceeding that could lead to a Person becoming, as applicable, a Debarred
Entity or Debarred Individual, an Excluded Entity or Excluded Individual or a
Convicted Entity or Convicted Individual or added to the FDA’s
Disqualified/Restricted List, Harpoon shall immediately notify AbbVie, and
AbbVie shall have the right, exercisable upon written notice given by AbbVie to
terminate this Agreement.  This provision shall survive termination or
expiration of this Agreement. For purposes of this Agreement, the following
definitions shall apply:

(a)A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a person that has an approved or pending drug or biological product
application.

(b)A “Debarred Entity” is a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the submission of any Drug Approval Application, or a subsidiary
or affiliate of a Debarred Entity.

(c)An “Excluded Individual” or “Excluded Entity” is (i) an individual or entity,
as applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal health care programs such as Medicare or
Medicaid by the Office of the Inspector General (OIG/HHS) of the U.S. Department
of Health and Human Services, or (ii) is an individual or entity, as applicable,
who has been excluded, debarred, suspended or is otherwise ineligible to
participate in federal procurement and non-procurement programs, including those
produced by the U.S. General Services Administration (GSA).

(d)A “Convicted Individual” or “Convicted Entity” is an individual or entity, as
applicable, who has been convicted of a criminal offense that falls within the
ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not yet been
excluded, debarred, suspended or otherwise declared ineligible.  

(e)“FDA’s Disqualified/Restricted List” is the list of clinical investigators
restricted from receiving investigational drugs, biologics, or devices if the
FDA has determined that the investigators have repeatedly or deliberately failed
to comply with regulatory requirements for studies or have submitted false
Information to the study sponsor or the FDA.

11.2.15The inventions claimed or covered by the Existing Patents (a) were not
conceived, discovered, developed, or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the United States or any agency thereof, and (b) are not a “subject invention”
as that term is described in 35 U.S.C. Section 201(f).

11.3Additional Representations and Warranties of AbbVie

.  AbbVie further represents and warrants to Harpoon, as of the Target
Acceptance Date with respect to an Accepted Target, as follows:


- 66 –

--------------------------------------------------------------------------------

 

11.3.1To AbbVie’s Knowledge, AbbVie has the right to use all Information and
Patents necessary to Develop, Manufacture and Commercialize the Discovery T-Cell
Receptors or Discovery Antibodies, as applicable, that Bind to such Accepted
Target and AbbVie is entitled to grant Harpoon the licenses specified in Section
6.2.  

11.3.2All rights in all inventions and discoveries, made, developed, or
conceived by any employee or independent contractor of AbbVie or any of its
Affiliates during the course of their employment (or other retention) by AbbVie
or such Affiliate, and included in AbbVie Background Know-How or that are the
subject of [***] or more AbbVie Background Patents existing as of (a) the
Effective Date that claim or cover Discovery T-Cell Receptors that Bind to such
Accepted Target or (b) the Amended Effective Date that claim or cover Discovery
Antibodies that Bind to such Accepted Target, in each case (a) and (b) have been
or will be assigned in writing to AbbVie or such Affiliate.

11.3.3AbbVie has obtained the right (including under any Patents and other
intellectual property rights) to use all Information and all other materials
developed or delivered by any Third Party under any agreements between AbbVie
and any such Third Party that is necessary for the Development or
Commercialization of Discovery T-Cell Receptors or Discovery Antibodies, as
applicable, that Bind to such Accepted Target, and AbbVie has the rights under
each such agreement to transfer such Information or other materials to Harpoon
and its designees and to grant Harpoon the right to use such Information or
other materials in the Development of the Discovery Constructs or the Licensed
Products as set forth in this Agreement.

11.3.4Neither AbbVie nor any of its employees nor, to AbbVie’s Knowledge, agents
performing hereunder, have ever been, are currently, or are the subject of a
proceeding that could lead to it or such employees or agents becoming, as
applicable, a Debarred Entity or Debarred Individual, an Excluded Entity or
Excluded Individual or a Convicted Entity or Convicted Individual or added to
the FDA’s Disqualified/Restricted List.  If, during the Term, AbbVie, or any of
its employees or agents performing hereunder, become or are the subject of a
proceeding that could lead to a Person becoming, as applicable, a Debarred
Entity or Debarred Individual, an Excluded Entity or Excluded Individual or a
Convicted Entity or Convicted Individual or added to the FDA’s
Disqualified/Restricted List, AbbVie shall immediately notify Harpoon. This
provision shall survive termination or expiration of this Agreement.

11.4Covenants of Harpoon

.  Harpoon covenants to AbbVie as follows:

11.4.1During the Term, neither Harpoon nor any of its Affiliates shall encumber
or diminish the rights granted to AbbVie hereunder with respect to the Harpoon
Background Patents or Harpoon Program Patents, including by not (a) committing
any acts or permitting the occurrence of any omissions that would cause the
breach or termination of any Harpoon In-License Agreement, or (b) amending or
otherwise modifying or permitting to be amended or modified, any Harpoon
In-License Agreement, where such amendment or modification would adversely
affect the rights granted to AbbVie hereunder.  Harpoon shall promptly provide
AbbVie with notice of any alleged, threatened, or actual breach of any Harpoon
In-License Agreement.


- 67 –

--------------------------------------------------------------------------------

 

11.4.2Harpoon and its Affiliates will employ Persons with appropriate education,
knowledge and experience to conduct and to oversee the Discovery Research
Activities.

11.4.3Harpoon shall have obtained from each of its Affiliates, sublicensees,
employees and agents who are participating in the Exploitation of the Discovery
Constructs or Licensed Products or who otherwise have access to any AbbVie
Information or other Confidential Information of AbbVie, rights to any and all
Information that is reasonably necessary or useful for the Development or
Commercialization of Discovery Constructs or Licensed Products, in each case
prior to the performance of or participation in such activities, such that
AbbVie shall, by virtue of this Agreement, receive from Harpoon, without
payments beyond those required by ARTICLE 7, the licenses and other rights
granted to AbbVie hereunder.

11.5Covenants of AbbVie

.  AbbVie covenants to Harpoon as follows:

11.5.1AbbVie shall have obtained from each of its Affiliates, Sublicensees,
employees and agents who are participating in the Exploitation of the Discovery
Constructs or Licensed Products or who otherwise have access to any Harpoon
Information or other Confidential Information of Harpoon, rights to any and all
Information that is reasonably necessary or useful for the Development or
Commercialization of Discovery Constructs or Licensed Products, in each case
prior to the performance of or participation in such activities, such that
Harpoon shall, by virtue of this Agreement, receive from AbbVie, without
additional consideration, the licenses specified in Section 6.2.

11.6DISCLAIMER OF WARRANTIES

.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE 12
Indemnity

12.1Indemnification of Harpoon

.  AbbVie shall indemnify Harpoon, its Affiliates and its and their respective
directors, officers, employees, and agents (the “Harpoon Indemnitees”) and
defend and save each of them harmless, from and against any and all losses,
damages, liabilities, penalties, costs, and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims, or demands of Third Parties
(collectively, “Third Party Claims”) incurred by or rendered against the Harpoon
Indemnitees arising from or occurring as a result of: [***].



- 68 –

--------------------------------------------------------------------------------

 

12.2Indemnification of AbbVie

.  Harpoon shall indemnify AbbVie, its Affiliates and their respective
directors, officers, employees, and agents (the “AbbVie Indemnitees”), and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims incurred by or rendered against
the AbbVie Indemnitees arising from or occurring as a result of: [***].

12.3Notice of Claim

.  All indemnification claims in respect of a Party, its Affiliates, or their
respective directors, officers, employees and agents shall be made solely by
such Party to this Agreement (the “Indemnified Party”).  The Indemnified Party
shall give the indemnifying Party prompt written notice (an “Indemnification
Claim Notice”) of any Losses or discovery of fact upon which such Indemnified
Party intends to base a request for indemnification under this ARTICLE 12, but
in no event shall the indemnifying Party be liable for any Losses that result
from any delay in providing such notice.  Each Indemnification Claim Notice must
contain a description of the claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time).  The
Indemnified Party shall furnish promptly to the indemnifying Party copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.  

12.4Control of Defense.

12.4.1In General.  Subject to the provisions of Sections 8.4, 8.5 and 8.7, at
its option, the indemnifying Party may assume the defense of any Third Party
Claim by giving written notice to the Indemnified Party within [***] after the
indemnifying Party’s receipt of an Indemnification Claim Notice.  The assumption
of the defense of a Third Party Claim by the indemnifying Party shall not be
construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification.  Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party which shall be reasonably acceptable to the Indemnified
Party.  In the event the indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall promptly deliver to the indemnifying Party
all original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim.  Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 12.4.2, the indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim
unless specifically requested in writing by the indemnifying Party.  In the
event that it is ultimately determined that the indemnifying Party



- 69 –

--------------------------------------------------------------------------------

 

is not obligated to indemnify, defend or hold harmless the Indemnified Party
from and against the Third Party Claim, the Indemnified Party shall reimburse
the indemnifying Party for any Losses incurred by the indemnifying Party in its
defense of the Third Party Claim.

12.4.2Right to Participate in Defense.  Without limiting Section 12.4.1, any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, that such employment shall be at the Indemnified Party’s own
expense unless (a) the employment thereof, and the assumption by the
indemnifying Party of such expense, has been specifically authorized by the
indemnifying Party in writing, (b) the indemnifying Party has failed to assume
the defense and employ counsel in accordance with Section 12.4.1 (in which case
the Indemnified Party shall control the defense), or (c) the interests of the
Indemnified Party and the indemnifying Party with respect to such Third Party
Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under Applicable Law, ethical rules or equitable
principles.  

12.4.3Settlement.  With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the Indemnified Party’s becoming subject to injunctive or other relief, and
as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate.  With
respect to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 12.4.1, the indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss; provided, that it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed).  If the indemnifying Party does not assume and conduct the defense
of a Third Party Claim as provided above, the Indemnified Party may defend
against such Third Party Claim.  Regardless of whether the indemnifying Party
chooses to defend or prosecute any Third Party Claim, no Indemnified Party shall
admit any liability with respect to, or settle, compromise or dispose of, any
Third Party Claim without the prior written consent of the indemnifying
Party.  The indemnifying Party shall not be liable for any settlement,
compromise or other disposition of a Loss by an Indemnified Party that is
reached without the written consent of the indemnifying Party.

12.4.4Cooperation.  Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.


- 70 –

--------------------------------------------------------------------------------

 

12.4.5Expenses.  Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a Calendar Quarter basis in arrears by the indemnifying Party, without
prejudice to the indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

12.5Special, Indirect, and Other Losses

. EXCEPT (A) FOR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, (B) FOR A PARTY’S
BREACH OF ITS OBLIGATIONS UNDER [***], (C) AS PROVIDED UNDER [***], AND (D) TO
THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF
A CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 12,
NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING
LOSS OF PROFITS OR BUSINESS INTERRUPTION, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, WHETHER IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR
OTHERWISE IN CONNECTION WITH OR ARISING IN ANY WAY OUT OF THE TERMS OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE USE OF THE DISCOVERY
CONSTRUCTS OR LICENSED PRODUCTS, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

12.6Insurance

.  Each Party shall obtain and carry in full force and effect the minimum
insurance requirements set forth herein.  Such insurance (a) shall be primary
insurance with respect to each Party’s own participation under this Agreement,
(b) shall be issued by a recognized insurer rated by [***] (or its equivalent)
or better, or an insurer pre-approved in writing by the other Party, (c) shall
list the other Party as an additional named insured thereunder, and (d) shall
require [***]’ written notice to be given to the other Party prior to any
cancellation, non-renewal or material change thereof.

12.6.1Types and Minimum Limits.  The types of insurance, and minimum limits
shall be:

(a)Worker’s Compensation with statutory limits in compliance with the Worker’s
Compensation laws of the state or states in which the Party has employees in the
United States (excluding Puerto Rico).

(b)Employer’s Liability coverage with a minimum limit of [***]; provided, that a
Party has employees in the United States (excluding Puerto Rico).

(c)General Liability Insurance with a minimum limit of [***] and [***].  General
Liability Insurance, which, in the case of AbbVie only, shall include, at a
minimum, Professional Liability, Clinical Trial Insurance and, beginning at
least [***] prior to First Commercial Sale of a Licensed Product, product
liability insurance.


- 71 –

--------------------------------------------------------------------------------

 

12.6.2Certificates of Insurance.  Upon request by a Party, the other Party shall
provide Certificates of Insurance evidencing compliance with this Section
(including evidence of permitted self-insurance, as applicable).  The insurance
policies shall be under an occurrence form, but if only a claims-made form is
available to a Party, then such Party shall continue to maintain such insurance
after the expiration or termination of this Agreement for the longer of (a) a
period of [***] following termination or expiration of this Agreement in its
entirety, or (b) with respect to a particular Party, [***] by a Party.

12.6.3Self-Insurance.  Notwithstanding the foregoing, a Party may self-insure,
in whole or in part, the insurance requirements described above, provided that
such Party (on a consolidated basis with its Affiliates) has [***], and, if such
Party is not publicly traded on a recognized securities exchange, upon request
of the other Party, provides reasonable evidence thereof to such other Party.

ARTICLE 13
TERM AND TERMINATION

13.1Term

.

13.1.1Term.  This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance herewith, shall continue in force and effect
until the date of expiration of the last Royalty Term for the last Licensed
Product (such period, the “Term”).

13.1.2Effect of Expiration of the Term.  Following the expiration of the Term,
the grants in Section 6.1 shall become non-exclusive, fully-paid, royalty-free
and irrevocable.

13.2Termination for Material Breach

.  

13.2.1Material Breach.  If either Party (the “Non-Breaching Party”) believes
that the other Party (the “Breaching Party”) has materially breached one (1) or
more of its material obligations under this Agreement, then the Non-Breaching
Party may deliver notice of such material breach to the Breaching Party (a
“Default Notice”).  If the Breaching Party does not dispute that it has
committed a material breach of one (1) or more of its material obligations under
this Agreement, then if the Breaching Party fails to cure such breach within
ninety (90) days after receipt of the Default Notice, or if such compliance
cannot be fully achieved within such ninety (90) day period and the Breaching
Party has failed to commence compliance or has failed to use diligent efforts to
achieve full compliance as soon thereafter as is reasonably possible, the
Non-Breaching Party may terminate this Agreement upon written notice to the
Breaching Party.  If the Breaching Party disputes that it has materially
breached one (1) of its material obligations under this Agreement, the dispute
shall be resolved pursuant to Section 14.7.  If, as a result of the application
of such dispute resolution procedures, the Breaching Party is determined to be
in material breach of one (1) or more of its material obligations under this
Agreement (an “Adverse



- 72 –

--------------------------------------------------------------------------------

 

Ruling”), then if the Breaching Party fails to complete the actions specified by
the Adverse Ruling to cure such material breach within [***] after such ruling,
or if such compliance cannot be fully achieved within such [***] period and the
Breaching Party has failed to commence diligent efforts to achieve full
compliance as soon thereafter as is reasonably possible, then the Non-Breaching
Party may terminate this Agreement upon written notice to the Breaching Party.  

13.2.2Material Breach Related to Diligence in a Major Market. Notwithstanding
Section 13.2.1, if the material breach and failure to cure contemplated by
Section 13.2.1 is with respect to AbbVie’s Commercialization diligence
obligations under Section 5.2 with respect to any Major Market, Harpoon shall
not have the right to terminate this Agreement in its entirety, but shall have
the right to terminate this Agreement solely with respect to such Major Market.

13.2.3Material Breach Related to an Accepted Target.  Notwithstanding Section
13.2.1, if the material breach and failure to cure contemplated by Section
13.2.1 is with respect to AbbVie’s obligations under this Agreement with respect
to any particular Accepted Target, Harpoon shall not have the right to terminate
this Agreement in its entirety, but shall have the right to terminate this
Agreement solely with respect to such Accepted Target.

13.2.4Invocation of Material Breach.  Notwithstanding the foregoing, the Parties
agree that termination pursuant to this Section 13.2 is a remedy to be invoked
only if the breach is not (a) cured in accordance with Section 13.2.1 (including
the timeframes set forth therein), (b) remedied through the payment of money
damages determined in accordance with Section 14.7 or (c) adequately remedied
through a combination of (a) and (b).

13.3Additional Termination Rights by AbbVie

.  

13.3.1For Cause.  AbbVie may terminate this Agreement in its entirety or on an
Accepted Target-by-Accepted Target basis effective immediately upon written
notice to Harpoon in the event that (a) a Discovery Construct Failure occurs, or
(b) AbbVie in good faith believes that it is not advisable for AbbVie to
continue to Develop or Commercialize the Discovery Constructs or Licensed
Products as a result of a serious safety issue regarding the use of any Licensed
Product.

13.3.2Termination For Convenience by AbbVie.  AbbVie may terminate this
Agreement in its entirety, or on a country-by-country or other jurisdiction
basis, or on an Accepted Target-by-Accepted Target basis, for any or no reason,
upon thirty (30) days’ prior written notice to Harpoon.

13.4Termination for Insolvency

.  In the event that either Party (a) files for protection under bankruptcy or
insolvency laws, (b) makes an assignment for the benefit of creditors,
(c) appoints or suffers appointment of a receiver or trustee over substantially
all of its property that is not discharged within [***] after such filing, (d) 
is a party to any dissolution or liquidation, (e) files a petition under any
bankruptcy or insolvency act or has any such petition filed against it that is
not discharged within [***] of the filing thereof, or (f) admits in writing its
inability generally to meet its obligations as they fall due in the general
course, then the



- 73 –

--------------------------------------------------------------------------------

 

other Party may terminate this Agreement in its entirety effective immediately
upon written notice to such Party.

13.5Rights in Bankruptcy

.  

13.5.1Applicability of 11 U.S.C. § 365(n).  All rights and licenses
(collectively, the “Intellectual Property”) granted under or pursuant to this
Agreement, including all rights and licenses to use improvements or enhancements
developed during the Term, are intended to be, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”) or any analogous provisions in any other country or
jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code.  The Parties agree that the licensee of
such Intellectual Property under this Agreement shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, including
Section 365(n) of the Bankruptcy Code, or any analogous provisions in any other
country or jurisdiction.  All of the rights granted to either Party under this
Agreement shall be deemed to exist immediately before the occurrence of any
bankruptcy case in which the other Party is the debtor.  

13.5.2Rights of non-Debtor Party in Bankruptcy.  If a bankruptcy proceeding is
commenced by or against either Party under the Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, the non-debtor Party shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
Intellectual Property and all embodiments of such Intellectual Property, which,
if not already in the non-debtor Party’s possession, shall be delivered to the
non-debtor Party within [***] of such request; provided, that the debtor Party
is excused from its obligation to deliver the Intellectual Property to the
extent the debtor Party continues to perform all of its obligations under this
Agreement and the Agreement has not been rejected pursuant to the Bankruptcy
Code or any analogous provision in any other country or jurisdiction.  

13.6Termination in Entirety

.  

13.6.1In the event of a termination of this Agreement in its entirety by AbbVie
pursuant to Section 13.3.2 or by Harpoon pursuant to Section 13.2.1 or 13.4:

(a)all rights and licenses granted by Harpoon hereunder shall immediately
terminate;

(b)all rights and licenses granted by AbbVie hereunder shall immediately
terminate, other than any Unblocking License granted pursuant to Section 2.4;

(c)AbbVie shall grant Harpoon an Unblocking License for each Accepted Target,
subject to the good faith negotiation of mutually agreeable terms and conditions
for such Unblocking License; and

(d)solely in the case of termination pursuant to Section 13.3.2, upon the
effective date of AbbVie’s notice of termination (i) AbbVie will have no further
diligence obligations under this Agreement and (ii) AbbVie will not be required
to make any milestone



- 74 –

--------------------------------------------------------------------------------

 

payments to Harpoon under this Agreement for milestones achieved during the
period between the notice of termination by AbbVie under Section 13.3.2 and the
effective date of termination or thereafter.

13.6.2In the event of a termination of this Agreement in its entirety by AbbVie
pursuant to Sections 13.2.1 or 13.4:

(a)all rights and licenses granted by AbbVie hereunder shall immediately
terminate;

(b)Harpoon will have no further obligations under this Agreement with respect to
the Development of Discovery Constructs and Licensed Products, including any
obligations under ARTICLE 4; and

(c)all rights and licenses granted to AbbVie hereunder shall become [***],
irrevocable, unrestricted, and perpetual rights and licenses and the Parties
shall [***], taking into consideration: (i) [***] or Licensed Product due to
termination; (ii) [***] Licensed Product; and (iii) [***].  If, despite good
faith discussions, the Parties are unable to agree on the consideration, then
the dispute shall be resolved pursuant to Section 14.7.

13.7Termination of Terminated Territory

.  In the event of a termination of this Agreement with respect to a country or
other jurisdiction by AbbVie pursuant to Section 13.3.2 or with respect to a
Terminated Territory by Harpoon pursuant to Section 13.2.2 (but not in the case
of any termination of this Agreement in its entirety), the term “Territory”
shall be automatically amended to exclude the Terminated Territory and all
rights and licenses granted by Harpoon hereunder (a) shall automatically be
deemed to be amended to exclude, if applicable, the right to market, promote,
detail, distribute, import, sell, offer for sale, file any Drug Approval
Application for, or seek any Regulatory Approval for Discovery Construct or
Licensed Products in such Terminated Territory, and (b) shall otherwise survive
and continue in effect in such Terminated Territory solely for the purpose of
furthering any Commercialization of the Discovery Constructs or Licensed
Products in the Territory other than the Terminated Territory or any Development
or Manufacturing in support thereof.

13.8Termination of Accepted Target

. In the event of a termination of this Agreement with respect to one Accepted
Target (the “Terminated Target”) pursuant to Sections 13.2.3 or 13.3.2 (but not
in the case of any termination of this Agreement in its entirety) then:

13.8.1the Terminated Target shall cease to be an Accepted Target;

13.8.2all rights and licenses granted by Harpoon hereunder shall automatically
be deemed to be amended to exclude the Terminated Target but shall otherwise
survive and continue in effect for the remaining Accepted Target(s);


- 75 –

--------------------------------------------------------------------------------

 

13.8.3all rights and licenses granted by AbbVie hereunder shall automatically be
deemed to be amended to exclude the Terminated Target but shall otherwise
survive and continue in effect for the remaining Accepted Target(s);

13.8.4AbbVie shall grant Harpoon an Unblocking License for the Terminated
Target, subject to the good faith negotiation of mutually agreeable terms and
conditions for such Unblocking License;

13.8.5Harpoon will have no further obligations under this Agreement with respect
to the Development of Discovery Constructs and Licensed Products that are
directed to the Terminated Target, including any obligation under ARTICLE 4 with
respect to the Terminated Target; and

13.8.6solely in the case of termination pursuant to Section 13.3.2, upon the
effective date of AbbVie’s notice of termination (i) AbbVie will have no further
diligence obligations under this Agreement with respect to the Terminated Target
and (ii) AbbVie will not be required to make any milestone payments to Harpoon
under this Agreement for milestones achieved with respect to the Terminated
Target during the period between the notice of termination by AbbVie under
Section 13.3.2 and the effective date of termination or thereafter.

13.9Remedies

.  Except as otherwise expressly provided herein, termination of this Agreement
(either in its entirety or with respect to one (1) or more country(ies) or other
jurisdiction(s) or with respect to a Terminated Target) in accordance with the
provisions hereof shall not limit remedies that may otherwise be available in
law or equity.

13.10Accrued Rights; Surviving Obligations

.  

13.10.1Termination or expiration of this Agreement (either in its entirety or
with respect to one (1) or more country(ies) or other jurisdiction(s) or with
respect to a Terminated Target) for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of a Party prior to such
termination or expiration.  Such termination or expiration shall not relieve a
Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement.  Without limiting the foregoing, ARTICLE 1
(Definitions), ARTICLE 12 (Indemnification), Sections 4.7.1(b) (Regulatory
Activities), 4.7.4 (Records), 5.4 (Product Trademarks), 7.11 (Interest on Late
Payments), 7.12 (Audit), 7.13 (Audit Dispute), 7.14 (Confidentiality), 7.16 (No
Other Compensation), 8.1.1 (Harpoon Ownership), 8.1.2 (AbbVie Ownership), 8.2.4
(Patent Prosecution and Maintenance of Product-Specific Patents), 10.2
(Confidentiality Obligations), 10.3 (Permitted Disclosures), 10.4 (Use of Name),
10.5 (Public Announcements), 10.7 (Return of Confidential Information), 10.8
(Survival), 13.6 (Termination in Entirety), 13.9 (Remedies), 13.10 (Accrued
Rights; Surviving Obligations), 14.4 (Assignment), 14.5 (Severability), 14.6
(Governing Law, Jurisdiction and Service), 14.7 (Dispute Resolution), 14.8
(Notices), 14.9 (Entire Agreement; Amendments), 14.10 (English Language), 14.11
(Equitable Relief), 14.12 (Waiver and Non-Exclusion of Remedies), 14.13 (No
Benefit to Third Parties), 14.14 (Further Assurance), 14.15 (Relationship of the
Parties), 14.16 (Performance by Affiliates), 14.17 (Counterparts; Facsimile
Execution), 14.18 (References), 14.19 (Schedules), 14.20 (Construction) and,
solely with respect to Joint Program Patents, Sections 8.1.3 (Ownership of Joint
Program Patents and Joint Program Know-How), 8.2.3 (Patent Prosecution and



- 76 –

--------------------------------------------------------------------------------

 

Maintenance of AbbVie Background Patents, AbbVie Program Patents and Joint
Program Patents), 8.2.5 (Cooperation), 8.3.2 (Enforcement of AbbVie Background
Patents, AbbVie Program Patents, Product-Specific Patents and Joint Program
Patents), 8.3.5 (Cooperation), 8.3.6 (Recovery), 8.5.4 (AbbVie Background
Patents, AbbVie Program Patents, Product-Specific Patents and Joint Program
Patents) and 8.5.5 (Cooperation) of this Agreement shall survive the termination
or expiration of this Agreement for any reason.  If this Agreement is terminated
with respect to a Terminated Territory or a Terminated Target but not in its
entirety, then following such termination the foregoing provisions of this
Agreement shall remain in effect with respect to the Terminated Territory or
Terminated Target, as applicable (to the extent they would survive and apply in
the event the Agreement expires or is terminated in its entirety), and all
provisions not surviving in accordance with the foregoing shall terminate upon
termination of this Agreement with respect to the Terminated Territory or
Terminated Target, as applicable and be of no further force and effect (and, for
purposes of clarity, all provisions of this Agreement shall remain in effect
with respect to all countries in the Territory other than the Terminated
Territory or with respect to the Accepted Target other than the Terminated
Target).  

13.10.2Notwithstanding the termination of AbbVie’s licenses and other rights
under this Agreement or with respect to a particular Major Market or country or
other jurisdiction or with respect to a Terminated Target, as the case may be,
AbbVie shall have the right for [***] after the effective date of such
termination with respect to each Major Market or country or other jurisdiction
or Terminated Target with respect to which such termination applies to sell or
otherwise dispose of all Discovery Construct or Licensed Product then in its
inventory and any in-progress inventory, in each case that is intended for sale
or disposition in such Major Market or country or other jurisdiction or, in the
case of a Terminated Target, in the Territory, as though this Agreement had not
terminated with respect to such Major Market or country or other jurisdiction or
Terminated Target, as applicable, and such sale or disposition shall not
constitute infringement of Harpoon’s or its Affiliates’ Patent or other
intellectual property or other proprietary rights.  For purposes of clarity,
AbbVie shall continue to make payments thereon as provided in ARTICLE 7 (as if
this Agreement had not terminated with respect to such Major Market or country
or other jurisdiction or Terminated Target, as applicable).

ARTICLE 14
Miscellaneous

14.1Force Majeure

. Neither Party shall be held liable or responsible to the other Party or be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from events beyond the reasonable control of the
non-performing Party, including fires, floods, earthquakes, hurricanes,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorist acts, insurrections, riots, civil commotion,
strikes, lockouts, or other labor disturbances (whether involving the workforce
of the non-performing Party or of any other Person), acts of God or acts,
omissions or delays in acting by any governmental authority (except to the
extent such delay results from the breach by the non-performing Party or any of
its Affiliates of any term or condition of this Agreement).  The non-performing
Party shall notify the other Party of such force majeure within [***] after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action



- 77 –

--------------------------------------------------------------------------------

 

being taken to avoid or minimize its effect.  The suspension of performance
shall be of no greater scope and no longer duration than is necessary and the
non-performing Party shall use commercially reasonable efforts to remedy its
inability to perform.  

14.2Change in Control of Harpoon

.

14.2.1Harpoon (or its successor) shall provide AbbVie with written notice of any
Change in Control of Harpoon or Acquisition by Harpoon within [***]

14.2.2In the event [***]

14.3Export Control

.  This Agreement is made subject to any restrictions concerning the export of
products or technical information from the United States or other countries that
may be imposed on the Parties from time to time.  Each Party agrees that it will
not export, directly or indirectly, any technical information acquired from the
other Party under this Agreement or any products using such technical
information to a location or in a manner that at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency or other governmental
entity in accordance with Applicable Law.

14.4Assignment

.  

14.4.1Without the prior written consent of the other Party, such consent not to
be unreasonably withheld, conditioned or delayed, neither Party shall sell,
transfer, assign, delegate, pledge, or otherwise dispose of, whether
voluntarily, involuntarily, by operation of law or otherwise, this Agreement or
any of its rights or duties hereunder; provided, that either Party



- 78 –

--------------------------------------------------------------------------------

 

may make such an assignment without the other Party’s consent to its Affiliate
or to a successor, whether in a merger, sale of stock, sale of assets or any
other transaction, of the business to which this Agreement relates.  With
respect to an assignment to an Affiliate, the assigning Party shall remain
responsible for the performance by such Affiliate of the rights and obligations
hereunder.  Any attempted assignment or delegation in violation of this Section
14.4 shall be void and of no effect.  All validly assigned and delegated rights
and obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of Harpoon or AbbVie, as the case may be.  The permitted assignee or
transferee shall assume all obligations of its assignor or transferor under this
Agreement.  Without limiting the foregoing, the grant of rights set forth in
this Agreement shall be binding upon any successor or permitted assignee of
Harpoon, and the obligations of AbbVie, including the payment obligations, shall
run in favor of any such successor or permitted assignee of Harpoon’s benefits
under this Agreement.  

14.4.2[***].

14.5Severability

.  If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future law, and if the rights or obligations
of either Party under this Agreement will not be materially and adversely
affected thereby, (a) such provision shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and reasonably acceptable
to the Parties.  To the fullest extent permitted by Applicable Law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid, or unenforceable in any respect.

14.6Governing Law, Jurisdiction and Service

.

14.6.1Governing Law.  This Agreement or the performance, enforcement, breach or
termination hereof shall be interpreted, governed by and construed in accordance
with the laws of the [***], excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction; provided, that all
questions concerning (a) inventorship of Patents under this Agreement shall be
determined in accordance with Section 8.1.4 and (b) the construction or effect
of Patents shall be determined in accordance with the laws of the country or
other jurisdiction in which the particular Patent has been filed or granted, as
the case may be.  The



- 79 –

--------------------------------------------------------------------------------

 

Parties agree to exclude the application to this Agreement of the United Nations
Convention on Contracts for the International Sale of Goods.

14.6.2Service.  Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 14.8.2
shall be effective service of process for any action, suit, or proceeding
brought against it under this Agreement in any such court.

14.7Dispute Resolution

.  Except for disputes resolved by the procedures set forth in Section 3.2.3 or
7.13, if a dispute arises between the Parties in connection with or relating to
this Agreement, including the determination of the scope or applicability of
this Section 14.7 and the agreement to arbitrate, or any document or instrument
delivered in connection herewith (a “Dispute”), it shall be resolved pursuant to
this Section 14.7.

14.7.1General.  Any Dispute shall first be referred to the Senior Officers of
the Parties, who shall confer in good faith on the resolution of the issue.  Any
final decision mutually agreed to by the Senior Officers shall be conclusive and
binding on the Parties.  If the Senior Officers are not able to agree on the
resolution of any such issue within [***] (or such other period of time as
mutually agreed by the Senior Officers) after such issue was first referred to
them, then, except as otherwise set forth in Section 14.7.2, either Party may,
by written notice to the other Party, elect to initiate an arbitration
proceeding pursuant to the procedures set forth in Section 14.7.3, which shall
fully and finally settle the Dispute .

14.7.2Intellectual Property Disputes.  In the event that a Dispute arises with
respect to the validity, scope, enforceability, inventorship or ownership of any
Patent, Trademark or other intellectual property rights, and such Dispute cannot
be resolved in accordance with Section 14.7.1, unless otherwise agreed by the
Parties in writing, such Dispute shall not be submitted to an arbitration
proceeding in accordance with Section 14.7.3 and instead, either Party may
initiate litigation in a court of competent jurisdiction, notwithstanding
Section 14.6, in any country or other jurisdiction in which such rights
apply.  In case of a Dispute between the Parties with respect to inventorship,
the Parties shall jointly select a patent attorney registered before the United
States Patent and Trademark Office and submit such Dispute to the
mutually-selected patent attorney for resolution under the United States patent
law.  The decision of such patent attorney with respect to inventorship shall be
final, and the Parties agree to be bound by the decision and share equally the
expenses of such patent attorney.

14.7.3Arbitration.  Any arbitration proceeding under this Agreement shall take
place pursuant to the procedures set forth in Schedule 14.7.3.

14.7.4Adverse Ruling.  Any determination pursuant to this Section 14.7 that a
Party is in material breach of its material obligations hereunder shall specify
a (nonexclusive) set of actions to be taken to cure such material breach, if
feasible.

14.7.5Interim Relief.  Notwithstanding anything herein to the contrary, nothing
in this Section 14.7 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief



- 80 –

--------------------------------------------------------------------------------

 

concerning a Dispute, if necessary to protect the interests of such Party.  This
Section shall be specifically enforceable.

14.8Notices

.

14.8.1Notice Requirements.  Any notice, request, demand, waiver, consent,
approval, or other communication permitted or required under this Agreement
shall be in writing, shall refer specifically to this Agreement and shall be
deemed given only if (a) delivered by hand, (b) sent by facsimile transmission
(with transmission confirmed), or (c) by internationally recognized overnight
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 14.8.2 or to such other address
as the Party to whom notice is to be given may have provided to the other Party
in accordance with this Section 14.8.1.  Such notice shall be deemed to have
been given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery
service.  Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter.  This Section 14.8.1 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms of this Agreement.

14.8.2Address for Notice.

If to AbbVie, to:

AbbVie Biotechnology LTD

c/o Conyers, Dill & Pearman,

Clarendon House,

2 Church Street,

Hamilton HM 11 Bermuda

 

with a copy (which shall not constitute notice) to:

 

AbbVie Inc.

1 N. Waukegan Road

North Chicago, IL 60064-6011 USA

Attention: [***]

Facsimile: [***]

 

If to Harpoon, to:

 

Harpoon Therapeutics, Inc.

131 Oyster Point Boulevard, Suite 300

South San Francisco, CA 94080

Attention:  [***]


 

- 81 –

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention:  [***]

Facsimile:  [***]

 

14.9Entire Agreement; Amendments

.  This Agreement, together with the Schedules attached hereto, sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises, and representations, whether written or oral, with respect thereto are
superseded hereby (including the Prior NDA and the Original Agreement, as
previously amended). The foregoing shall not be interpreted as a waiver of any
remedies available to either Party as a result of any breach, (a) prior to the
Effective Date, by the other Party (or its Affiliates) of its obligations under
the Prior NDA or (b) prior to the Amended Effective Date, by the other Party (or
its Affiliates) of its obligations under the Original Agreement, as amended.
Each Party confirms that it is not relying on any representations or warranties
of the other Party except as specifically set forth in this Agreement.  No
amendment, modification, release, or discharge with respect to this Agreement
shall be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties.

14.10English Language

.  This Agreement shall be written and executed in, and all other communications
under or in connection with this Agreement shall be in, the English
language.  Any translation into any other language shall not be an official
version thereof, and in the event of any conflict in interpretation between the
English version and such translation, the English version shall control.

14.11Equitable Relief

.  Each Party acknowledges and agrees that the restrictions set forth in Section
6.8 and ARTICLE 8 and ARTICLE 10 are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any provision of such Section or Articles may
result in irreparable injury to such other Party for which there will be no
adequate remedy at law.  In the event of a breach or threatened breach of any
provision of such Section or Articles, the non-breaching Party shall be
authorized and entitled to seek from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, specific performance, and
an equitable accounting of all earnings, profits, and other benefits arising
from such breach, which rights shall be cumulative and in addition to any other
rights or remedies to which such non-breaching Party may be entitled in law or
equity.  Both Parties agree to waive any requirement that the other (a) post a
bond or other security as a condition for obtaining any such relief, and
(b) show irreparable harm, balancing of harms, consideration of the public
interest, or inadequacy of monetary damages as a remedy.  Nothing in this
Section 14.11 is intended, or should be construed, to limit either Party’s right
to equitable relief or any other remedy for a breach of any other provision of
this Agreement.

14.12Waiver and Non-Exclusion of Remedies

.  Any term or condition of this Agreement may be waived at any time by the
Party that is entitled to the benefit thereof, but no



- 82 –

--------------------------------------------------------------------------------

 

such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  The
waiver by either Party hereto of any right hereunder or of the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by such other Party
whether of a similar nature or otherwise.  The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
Applicable Law or otherwise available except as expressly set forth herein.

14.13No Benefit to Third Parties

.  Except as provided in ARTICLE 11, covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties hereto and their successors
and permitted assigns, and they shall not be construed as conferring any rights
on any other Persons.

14.14Further Assurance

.  Each Party shall duly execute and deliver, or cause to be duly executed and
delivered, such further instruments and do and cause to be done such further
acts and things, including the filing of such assignments, agreements,
documents, and instruments, as may be necessary or as the other Party may
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

14.15Relationship of the Parties

.  It is expressly agreed that Harpoon, on the one hand, and AbbVie, on the
other hand, shall be independent contractors and that the relationship between
the Parties shall not constitute a partnership, joint venture, or agency
including for all tax purposes.  Neither Harpoon, on the one hand, nor AbbVie,
on the other hand, shall have the authority to make any statements,
representations, or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other Party to
do so.  All persons employed by a Party shall be employees of such Party and not
of the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

14.16Performance by Affiliates

.  AbbVie may use one (1) or more of its Affiliates to perform its obligations
and duties hereunder and such AbbVie Affiliates are expressly granted certain
rights herein; provided that each such Affiliate shall be bound by the
corresponding obligations of AbbVie and, subject to an assignment to such
Affiliate pursuant to Section 14.4, AbbVie shall remain liable hereunder for the
prompt payment and performance of all their respective obligations hereunder.

14.17Counterparts; Facsimile Execution

.  This Agreement may be executed in two (2) counterparts, each of which shall
be deemed an original, but all of which together shall constitute one (1) and
the same instrument.  This Agreement may be executed by facsimile or
electronically transmitted signatures and such signatures shall be deemed to
bind each Party hereto as if they were original signatures.

14.18References

.  Unless otherwise specified, (a) references in this Agreement to any Article,
Section or Schedule shall mean references to such Article, Section or Schedule
of this Agreement, (b) references in any Section to any clause are references to
such clause of such Section, and (c) references to any agreement, instrument, or
other document in this Agreement



- 83 –

--------------------------------------------------------------------------------

 

refer to such agreement, instrument, or other document as originally executed
or, if subsequently amended, replaced, or supplemented from time to time, as so
amended, replaced, or supplemented and in effect at the relevant time of
reference thereto.  

14.19Schedules

.  In the event of any inconsistencies between this Agreement and any schedules
or other attachments hereto, the terms of this Agreement shall control.

14.20Construction

.  Except where the context otherwise requires, wherever used, the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense
(and/or).  Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days.  The captions of this Agreement
are for convenience of reference only and in no way define, describe, extend, or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement.  The term “including,” “include,” or “includes” as
used herein shall mean “including, but not limited to,” and shall not limit the
generality of any description preceding such term.  The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party
hereto.  Each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

 

[SIGNATURE PAGE FOLLOWS]

 

- 84 –

--------------------------------------------------------------------------------

 

 

THIS AMENDED AND RESTATED DISCOVERY COLLABORATION AND LICENSE AGREEMENT is
executed by the authorized representatives of the Parties as of the Amended
Effective Date.

 

 

 

HARPOON THERAPEUTICS, INC.

ABBVIE BIOTECHNOLOGY LTD.

 

By: /s/ Gerald McMahon

 

Name: Gerald McMahon

 

Title: President and CEO

 

By: /s/ Robert Michael

 

Name: Robert Michael

 

Title: Director

 

 

 

[Signature page to Amended and Restated Discovery Collaboration and License
Agreement]

--------------------------------------------------------------------------------

 

Schedule 1.8

[***]

 

--------------------------------------------------------------------------------

 

Schedule 1.55

Discovery Construct Success Criteria

[***]

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.57

Discovery Research Plan

TCR Discovery Research Plan

[***]

Antibody Discovery Research Plan

[***]

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.1.3

 

Unavailable Targets as of the Amended Effective Date

 

[***]


 

--------------------------------------------------------------------------------

 

Schedule 4.6

Pre-Approved Third Party Providers

[***]

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11.2.1

Existing Patents

[***]

 

 




 

--------------------------------------------------------------------------------

 

Schedule 14.7.3

[***]

 

 